ACCEPTED
                                                                                       03-15-00011-CV
                                                                                               4962340
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 4/20/2015 11:51:45 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                                No. 03-15-00011-CV

                                                                  FILED IN
                                                           3rd COURT OF APPEALS
           IN THE THIRD COURT OF APPEALS OF               TEXAS AUSTIN, TEXAS
                                                           4/20/2015 11:51:45 PM
                                                               JEFFREY D. KYLE
                                                                    Clerk
                                 Clare Trevarthen
                                    Appellant

                                        v.

   Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
         Kinneman; Jeremiah McClain and Shamica Thomas
                             Appellees


        Appeal from the District Court of Williamson County, TX
                     Trial Court No. 14-0187-C26


                            BRIEF OF APPELLANT


                                              David Rogers
                                              Texas Bar No. 24014089
                                              Law Office of David Rogers
                                              1201 Spyglass Suite 100
                                              Austin, TX 78746
                                              Firm@DARogersLaw.com

                                              ATTORNEY FOR APPELLANT


                  ORAL ARGUMENT NOT REQUESTED




Trevarthen Brief of Appellant                                          p.      i
                                No. 03-15-00011-CV


           IN THE THIRD COURT OF APPEALS OF TEXAS


                                 Clare Trevarthen
                                    Appellant

                                        v.

   Nationstar Mortgage LLC; PaAuction.com; mela Cirkiel; Helen G.
         Kinneman; Jeremiah McClain and Shamica Thomas
                             Appellees


        Appeal from the District Court of Williamson County, TX
                     Trial Court No. 14-0187-C26


                            BRIEF OF APPELLANT


                                              David Rogers
                                              Texas Bar No. 24014089
                                              Law Office of David Rogers
                                              1201 Spyglass Suite 100
                                              Austin, TX 78746
                                              Firm@DARogersLaw.com

                                              ATTORNEY FOR APPELLANT


                  ORAL ARGUMENT NOT REQUESTED




Trevarthen Brief of Appellant                                         p. ii
                 IDENTITY OF PARTIES AND COUNSEL
APPELLANT:

Clare Trevarthen

COUNSEL:

David Rogers
SBN 24014089
Law Office of David Rogers
1201 Spyglass Suite 100
Austin, TX 78746
(512) 923-1836
(512) 777-5988 [Facsimile]
Firm@DARogersLaw.com

APPELLEES:

Nationstar Mortgage LLC, Pamela Cirkiel, Auction.com, Helen G.
Kinneman, Jeremiah McClain and Shamica Thomas

COUNSEL:

John W. Ellis
B. David L. Foster
Locke Lord LLP
600 Congress Avenue
Suite 2200
Austin, TX 78701
(512) 305-4700
(512) 305-4800 [Facsimile]
jellis@lockelord.com
dfoster@lockelord.com




Trevarthen Brief of Appellant                                    p. iii
TABLE OF CONTENTS



Identity of Parties and Counsel……………………………………………..iii

Table of Contents…………………………………………………………...iv

Index of Authorities……………………………………………………........v

Statement of the Case……………………………………………………….1

Statement on Oral Argument………………………………………………..3

Issues Presented……………………………………………………………..3

Argument & Authorities…..……………………………………………….13

Standard of Review…..………………………………………………........13

Prayer…….…..……………………………………………….....................18

Certificate of Service…….…..……………………………........................19

Certificate of Compliance…….…..………………………………………20




Trevarthen Brief of Appellant                                 p. iv
                          INDEX OF AUTHORITIES

TEXAS SUPREME COURT CASES
State v. Ninety Thousand Two Hundred Thirty-Five Dollars & No Cents in
U.S. Currency ($90,235), 2013 Tex. LEXIS 67 (Tex. 2013)…...………13-14
King Ranch, Inc. v. Chapman, 118 S.W.3d 742 (Tex. 2003)……….….14, 15


TEXAS COURTS OF APPEAL
Martin v. New Century Mortg. Co., 377 S.W.3d 79 (Tex. App. Houston 1st
Dist. 2012)…………………………………………………………….14, 15

CODES
Civil Practices and Remedies Code Chapter 12……….…………………..1
Texas Property Code 51.0075(e) ………………………………….………1
Texas Property Code 51.0001(3) ………………………………….………1
Texas Property Code 51.0025………………….….……………….………1
Texas Local Government Code 192.007…..……………………….………1
Texas Property Code §51.007 and 51.0001(3)…………………………….11

RULES
TEX. R. APP. P. 39.1……………………………………………………….3




Trevarthen Brief of Appellant                                     p. v
TO THE HONORABLE THIRD DISTRICT COURT OF APPEALS:

       Appellant, Clare Trevarthen, hereby pleads that the honorable Court

of Appeals reverse the judgment of the Williamson County District Court

#26 and remand for further proceedings, and in support of this motion she

shows the Court:

                                Statement of the Case


1.01. Appellant is Mrs. Clare Trevarthen (hereinafter “Trevarthen” or

“Appellant”).

1.02. Appellees are Nationstar Mortgage LLC (hereinafter “Nationstar”);

Auction.com; Pamela Cirkiel (hereinafter “Cirkiel”); Helen G. Kinneman

(hereinafter “Kinneman”); Jeremiah McClain ((hereinafter “McClain” and

Shamica Thomas (hereinafter “Thomas.”) These two entities and four

individuals are referred to hereinafter, collectively, as “Appellees”.

1.03. Appellant filed suit March 3, 2015 against Appellee Nationstar

Mortgage LLC seeking a judgment that Appellee had violated the terms of

the deed of trust, and had committed further violations of Civil Practices and

Remedies Code Chapter 12, Texas Property Code 51.0075(e) and

51.0001(3) and 51.0025, Texas Local Government Code 192.007. Appellant

sought a declaration that the substitute trustee’s deed executed June 13, 2011

was void.


Trevarthen Brief of Appellant                                            p.   1
1.04. On April 3, 2014 Appellant amended her petition to add Appellees

Auction.com, Jeremiah McClain, Pamela Cirkiel, Shamica Thomas and

Helen G. Kinneman as defendants. Appellant sought judgment that the

additional defendants had committed similar violations as those committed

by Nationstar and in addition committed business disparagement

(Auction.com), tortuous interference with contract (Cirkiel, Thomas and

McClain) and sought a declaration that the June 13, 2011 substitute trustee’s

deed was void.

1.05. On August 29, 2014, Appellee Nationstar Mortgage filed its

traditional and no-evidence motion for summary judgment, followed by a

response by Appellant and Reply by Appellee.

1.06. On October 7, 2014, the Court heard argument by counsel for

Nationstar and Clare Trevarthen, and invited additional briefing.

1.07. Clare Trevarthen’s counsel filed a sur-reply on October 7. Nationstar

filed no additional briefing.

1.08. On November 10, 2014 the trial court issued its order granting

summary judgment.

1.09. On December 3, 2014 Appellant filed her notice of appeal with the

trial court.




Trevarthen Brief of Appellant                                           p. 2
                     Statement Regarding Oral Argument


2.01. Appellant believes that this brief and record adequately presents the

facts and legal arguments involved in this appeal and that oral argument

would not aid the decisional process significantly. See TEX. R. APP. P. 39.1.

Should the Court conclude that oral argument would be helpful, however,

Appellant stands ready and requests the opportunity to participate.

                                Issues Presented


3.01. Did District Court #26 properly grant a no-evidence and traditional

motion for summary judgment on all claims regarding a void foreclosure

when genuine issues of material fact were disputed, including, but not

limited to, the identity of the owner of the Note and Deed of Trust and the

identity of the mortgage servicer?

                                     Facts


4.01. Clare Trevarthen purchased the property from the previous owner on

December 27, 2006. In order to finance the purchase, Clare Trevarthen

executed an interest-only Adjustable Rate Note in the original principal

amount of $136,000.00 (the “Note”). The Lender on the Note was Meridias

Capital, Inc., a Nevada Corporation. See Clerk’s Record at 548-552; 372-

382. See also Appendix 1, Court record, Declaration of Kristen Trompisz in



Trevarthen Brief of Appellant                                              p.   3
support of Motion for Summary Judgment filed by Locke Lord on behalf of

Nationstar (as successor in the entirety to Aurora Loan Services LLC) in 11-

603-C368 in the Williamson County 368th District Court on November 5,

2013.1, 2

4.02. What happened next is unclear. That lack of clarity around material

facts concerning the payments made, and the identity of parties entitled to

enforce the Note and its associated Security Interest Lien makes summary

judgment inappropriate.

4.03. Despite the confusion, Clare Trevarthen worked hard to clarify the

situation repeatedly, by sending letters, including sending qualified written

requests to various attorneys and entities that at different times held

themselves out to be holders of rights in the Note.           A modification

agreement was reached, and at least 17 payments were made under that

agreement, though apparently Appellees lost more than a dozen of those

payments – payments for which Clare Trevarthen has receipts, which she

presented to the Court. See Clerk’s Record 661-679, 682.

4.04. These facts are not controverted.


1
  The versions vary only in their endorsements or lack of same.
2
  The Court is requested, pursuant to T.R.E. 201(d) to take judicial notice of
the excerpt from the prior case, not for the truth of the matter asserted, but
for the fact that it was asserted. (“A Court shall take judicial notice if
requested by a party and supplied with the necessary information.”)

Trevarthen Brief of Appellant                                             p. 4
4.05. The confusion about who owned what when is evidenced in the

attachments to the motion for summary judgment and in the transcript of the

Motion for Summary Judgment hearing. See Reporter’s Record at 18-31.

See also Clerk’s Records at 544-691.

4.06. There appear to be at least three (3) “tracks” purporting to show

transfers of rights in the Note and Deed of Trust, each of which is supported

by different and mutually inconsistent documents in the Williamson County

Records, in claims and admissions by alleged agents of alleged holders of

rights, by the MERS system records, and by the alleged copy of the Note

produced with the Motion for Summary Judgment, which is inconsistent in

turn with the alleged copy of the Note produced by the same parties in

previous litigation in the same courthouse (though a different District

Court.)

4.07. Track #1 - MERS

4.08. According to MERS, as documented in its milestone report, the

changes went as follows:

4.09. On 12-28-2006, Meridias Capital registered the loan.

4.010. On 2-14-2007, Meridias Capital transferred the “beneficial rights” and

designated Aurora Loan Services LLC as the “new investor.”




Trevarthen Brief of Appellant                                           p.   5
4.011. On 6-18-2007, Meridias Capital transferred the “flow servicing

rights” and designated Aurora Loan Services FSB as the “new servicer,” and

Aurora Loan Services LLC as the “new subservicer.”

4.012. On 6-21-2007, Aurora Loan Services LLC transferred the “flow

servicing rights” and designated Lehman Brothers Holdings Inc. as the “new

servicer,” effective 6-20-2007.

4.013. On 7-2-2007, Aurora Loan Services LLC transferred the “beneficial

rights” and designated Bank of America, National Association as trustee as

the “new investor.”

4.014. On 10-15-2007 UBS Warburg Real Estate Securities Inc., designated

as “warehouse” “release[d] the interim funder interests.”

4.015. On 12-10-2008, Aurora Loan Services LLC transferred the

“beneficial rights” and designated ALS- Wilmington Trust Co as the “new

investor.”

4.016. On 6-3-2011, Aurora Loan Services LLC transferred the “seasoned

servicing rights” from Lehman Brothers Holdings Inc. to Aurora Loan

Services LLC.

4.017. On 6-8-2011, Aurora Loan Services LLC reported that the

foreclosure was complete as of 6-6-2011.

4.018. On 2-9-2012, Aurora Loan Services LLC reversed the foreclosure.



Trevarthen Brief of Appellant                                           p. 6
4.019. Also on 2-9-2012, Aurora Loan Services LLC reported that the new

subservicer was Aurora Bank FSB.

4.020. Also on 2-9-2012, Aurora Bank FSB reported that the foreclosure

was complete as of 6-7-2011.

4.021. Even if all these allegations by MERS were consistent with the

available other records (and they aren’t), this trail at the very least raises the

question of who foreclosed and when – and, of course, whether the party that

conducted the foreclosure was empowered to do so.

4.022. Track #2 – Communication from Parties claiming the Note

4.023. This track begins, of course, with the Note itself, which was made

out to Meridias Capital Inc.

4.024. This track quickly diverges from the MERS track, as it introduces

Florez Consulting Company as the party that assigns the Meridias Capital

servicing rights from itself (which it never had) to Aurora Loan Services on

2-16-2007. See Clerk’s Record at 387.

4.025. On 12-15-2008, Michael J. Schroeder, P.C. claims that there are two

Aurora Loan Services entities with interests in the Note – one is the owner

and holder and the other is the servicer.

4.026. On July 26, 2010, Aurora LLC claims to be a debt collector, and states

that Lxs 2007-6 is the mortgagee.



Trevarthen Brief of Appellant                                                 p.     7
4.027. By September 13, 2010, Michael J. Schroeder, P.C. claims that

Aurora LLC is a mortgage servicer for MERS, that the other Aurora entity is

the owner and holder, and that Michael J. Schroeder, P.C. is the substitute

trustee.

4.028. Fifteen days later, on September 28, 2010, in a letter responding to a

QWR (Qualified Written Request, an information request letter authorized

under federal lending laws) to Aurora, Kahrl Wutscher LLP identifies the

owner of the Note as LaSalle Bank National Assoc. as Trustee, and states

that Aurora Loan Services FSB is the loan servicer, master servicer and/or

sub-servicer of the loan.

4.029. Then, on 4-18-2011, another QWR response letter tells us that the

owner of the debt is Wilmington Trust Company, in trust for Lehman XS

Trsut Mortgage Pass-Through Certificates, Series 2007-6, an entity that is

never mentioned or explained before or after. Moreover, there is no

explanation for how Lehman XS Trsut Mortgage Pass-Through Certificates,

Series 2007-6 acquired the Note, or who they acquired the Note from.

4.030. Instead of an explanation, we get an announcement in the form of the

notice of substitute trustee’s sale that Aurora Loan Services, LLC is the

servicer and ALS Inc. in the mortgagee on 5-3-2011. No explanation of how

the Note was transferred to Aurora LLC from Wilmington or Lehman.



Trevarthen Brief of Appellant                                               p. 8
4.031. More confusion follows on the trustee’s deed, which claims that the

Aurora entities have switched positions, and the LLC is now the mortgagee,

and the purchaser at foreclosure.

4.032. On July 6, 2011, a month after the foreclosure, in a letter to Clare

Trevarthen, Aurora Loan Services claims it was transferring the Note to

Aurora Bank FSB effective July 21, 2011. See Clerk’s Record at 389-390.

4.033. Of course, if there is a Note to transfer, that necessarily concedes the

continuing existence of the loan, which requires that the foreclosure not have

taken place, because the price recorded on the foreclosure, $157,110.55, was

equivalent to the whole amount claimed on the Note at the time.

4.034. On June 15, 2012, more than a year after the alleged foreclosure

(which would have fulfilled and cancelled the Note, had it actually

occurred), Aurora Bank FSB notified Clare Trevarthen that it was

transferring the servicing rights on the “satisfied” loan to Nationstar

Mortgage. No mention was made in that letter of the satisfaction of the Note

or of any foreclosure. See Clerk’s Record at 392.

4.035. Of course, if there are servicing rights to transfer, that necessarily

concedes the continuing existence of the loan, which requires that the

foreclosure not have taken place, because the price recorded on the




Trevarthen Brief of Appellant                                               p. 9
foreclosure, $157,110.55, was equivalent to the whole amount claimed on

the Note at the time.

4.036. Track #3 – Williamson County Public Records

4.037. This track begins not with the Note itself, which was made out to

Meridias Capital Inc., but with the Deed of Trust which was recorded shortly

after the contemporaneous execution of the Note, 12-29-2006. See Clerk’s

Record at 437-466.

4.038. The Williamson County records, unlike the MERS and private

correspondence records, show no change until the March 31, 2011

recordation of a MERS assignment of Meridias Capital’s interest to Aurora

Loan Services LLC. See Clerk’s Record at 468-469.

4.039. However, the May 3, 2011 Notice of Trustee’s Sale states that

Aurora Loan Services LLC is merely the mortgage servicer, and that Aurora

Loan Services (presumably the Inc.) is the mortgagee. Since the names are

different, repeatedly on the document, it must be assumed that the entities

are also different. The Notice, then, shows some evidence of transfer of

ownership between the recorded assignment and the date of the Trustee’s

Sale.

4.040. This matters because Texas Property Code §51.007 and 51.0001(3)

require that the mortgage servicer who sells of behalf of the mortgagee have



Trevarthen Brief of Appellant                                              p. 10
a notice sent to the mortgagor by the CURRENT mortgagee before the

mortgage servicer can foreclose. If the identity of the CURRENT

mortgagee changes, the power to foreclose evaporates until the new notice is

sent to the mortgagor.

4.041. The public policy purpose obviously is to prevent the chaos and

confusion that this case showcases.

4.042. On June 7, 2011, according the Substitute Trustee’s Deed, Aurora

LLC foreclosed and bought the property itself at auction. The Trustee’s

Deed is unreliable, however, as it state, among other inaccuracies, that the

original Note was “payable to the order of MORTGAGE ELECTRONIC

REGISTRATION SYSTEMS, INC., ACTING SOLELY AS NOMINEE

FOR NEVADA CORPORATION,” a clearly erroneous statement.                   See

Clerk’s Record at 471-474. Compare Clerk’s Record at 548-552; 372-382.

See also Appendix 1, Court record, Declaration of Kristen Trompisz in

support of Motion for Summary Judgment filed by Locke Lord on behalf of

Nationstar (as successor in the entirety to Aurora Loan Services LLC) in 11-

603-C368 in the Williamson County 368th District Court on November 5,

2013. All three versions of the Note3 state that the Note is payable to the

order of Meridias Capital, Inc. MERS is not mentioned at all in any version


3
    The versions vary only in their endorsements or lack of same.

Trevarthen Brief of Appellant                                            p. 11
of the Note, and there is no record anywhere of any payment due to, or made

to, MERS in the entire history of the payments and demands on this Note.

4.043. Track #4 – The Note

4.044. This track begins, of course, with the Note itself, which was made

out to Meridias Capital Inc.

4.045. The original note was of course unendorsed.

4.046. The version of the note produced in 2013 in conjunction with the

MSJ was also unendorsed, though it had an unsigned stamp suggesting that

it might be endorsed by Meridias Capital Inc. at some future time.

4.047. The version of the Note attached to this MSJ is endorsed in blank on

the Meridias Capital stamp by a person previously undisclosed, who is

identified as “AVP.”

4.048. Interestingly, Notes produced previously in response to QWRs in

prior litigation are different from any of these three. The Note produced by

by defendants in the prior litigation includes an allonge claiming that

Calleane Wakefield of Meridias Capital specifically endorsed to Lehman

Bros FSB. See Exhibit 1 attached. This is referred to on the Response to the

MSJ, p. 11. See Clerk’s Record at 492. This is deliberately omitted because

it conflicts with the forged and later-added endorsement by the same




Trevarthen Brief of Appellant                                             p. 12
Calleane Wakefield of Meridias Capital, which was absent from the 2013

Motion for Summary Judgment.

4.049. The allonge is not attached to the version presented with this MSJ.

Trevarthen’s counsel objected to the admission of the incomplete Note at the

Summary Judgment hearing. The Court admitted the document over that

objection, without explanation or testimony explaining the incomplete

document. See Reporter’s Record at 10-12.

                       ARGUMENT & AUTHORITIES


District Court #26 granted a summary judgment motion improperly in

the face of disputed material questions of fact, including the identity of

the owner and holder of the Note and Deed of Trust and the identity of

the “mortgage servicer” entitled to enforce under Texas Property Code

Chapter 51.


5.01. A recent Texas Supreme Court case laid out the standard for review of

grants of summary judgment motions.

       We review a grant of summary judgment de novo. Exxon Corp.
       v. Emerald Oil & Gas Co., L.C., 331 S.W.3d 419, 422 (Tex.
       2010). When the trial court does not specify the grounds for its
       ruling, a summary judgment will be affirmed if any of the
       grounds advanced by the motion are meritorious. FM Props.
       Operating Co. v. City of Austin, 22 S.W.3d 868, 872-73 (Tex.
       2000). A party moving for traditional summary judgment has
       the burden to prove that there is no genuine issue of material
       fact and it is entitled to judgment as a matter of law. TEX. R.

Trevarthen Brief of Appellant                                             p. 13
       CIV. P. 166a(c); Mann Frankfort Stein & Lipp Advisors, Inc. v.
       Fielding, 289 S.W.3d 844, 848 (Tex. 2009). The non-movant
       has no burden to respond to or present evidence regarding the
       motion until the movant has carried its burden to conclusively
       establish the cause of action or defense on which its motion is
       based. M.D. Anderson Hosp. & Tumor Inst. v. Willrich, 28
S.W.3d 22, 23 (Tex. 2000) (per curiam).
State v. Ninety Thousand Two Hundred Thirty-Five Dollars & No Cents in
U.S. Currency ($90,235), 2013 Tex. LEXIS 67, 8-9 (Tex. 2013)
5.02. The no-evidence standard is slightly different.

       Because King Ranch's summary judgment motion was, in part,
       a no-evidence motion, we consider the evidence in the light
       most favorable to the non-movant. Wal-Mart Stores, Inc. v.
       Rodriguez, 92 S.W.3d 502, 506, 46 Tex. Sup. Ct. J. 21 (Tex.
       2002); Johnson v. Brewer & Pritchard, P.C., 73 S.W.3d 193,
       208, 45 Tex. Sup. Ct. J. 470 (Tex. 2002). A no-evidence
       summary judgment is essentially a pretrial directed verdict, and
       we apply the same legal sufficiency standard in reviewing a no-
       evidence summary judgment as we apply in reviewing a
       directed verdict. See, e.g., Valero Mktg. & Supply Co. v.
       Kalama Int'l, 51 S.W.3d 345, 350 (Tex. App.-Houston [1st
       Dist.] 2001, no pet.); Blackburn v. Columbia Med. Ctr. Of
       Arlington Subsidiary, 58 S.W.3d 263, 270 (Tex. App.-Fort
       Worth 2001, pet. denied); Mansfield v. C.V. Bent Tree
       Apartment, L.P., 37 S.W.3d 145, 149 (Tex. App.-Austin 2001,
       no pet.); Espalin v. Children's Med. Ctr., 27 S.W.3d 675, 683
       (Tex. App.-Dallas 2000, no pet.); Barraza v. Eureka Co., 25
S.W.3d 225, 231 (Tex. App.-El Paso 2000, pet. denied); Moore
       v. K Mart Corp., 981 S.W.2d 266, 269 (Tex. App.-San Antonio
       1998, pet. denied).
       Accordingly, we review the evidence in the light most
       favorable to the non-movant, disregarding all contrary evidence
       and inferences. Merrell Dow Pharms., Inc. v. Havner, 953
S.W.2d 706, 711, 40 Tex. Sup. Ct. J. 846 (Tex. 1997). "A no
       evidence point will be sustained when (a) there is a complete
       absence of evidence of a vital fact, (b) the court is barred by
       rules of law or of evidence from giving weight to the only


Trevarthen Brief of Appellant                                             p. 14
       evidence offered to prove a vital fact, (c) the evidence offered
       to prove a vital fact is no more than a mere scintilla, or (d) the
       evidence conclusively establishes the opposite of the vital fact."
       Id. (citing Robert W. Calvert, "No Evidence" and "Insufficient
       Evidence" Points of Error, 38 TEX. L. REV. 361, 362-63
       (1960)). Thus, a no-evidence summary judgment is improperly
       granted if the respondent brings forth more than a scintilla of
       probative evidence to raise a genuine issue of material fact.
       TEX. R. CIV. P. 166a(i); Wal-Mart, 92 S.W.3d at 506. Less
       than a scintilla of evidence exists when the evidence is "so
       weak as to do no more than create a mere surmise or suspicion"
       of a fact. Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63, 26
Tex. Sup. Ct. J. 383 (Tex. 1983). More than a scintilla of
       evidence exists when the evidence "rises to a level that would
       enable reasonable and fair-minded people to differ in their
       conclusions." Merrell Dow Pharms., 953 S.W.2d at 711.
King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 750-751 (Tex. 2003)


5.03. Additionally, a no-evidence challenge must be specific about what

areas there is no evidence for.

       "A no-evidence challenge that only generally challenges the
       sufficiency of the non-movant's case and fails to state specific
       elements is fundamentally defective and insufficient to support
       summary judgment as a matter of law." Mott v. Red's Safe &
       Lock Servs., Inc., 249 S.W.3d 90, 98 (Tex. App.—Houston [1st
       Dist.] 2007, no pet.). However, the homeowners did not bring
       any defect in the motion to the attention of the trial court and,
       more importantly, do not claim on appeal that the motion failed
       to comply with the specificity requirement. Roehrs v. FSI
       Holdings, Inc., 246 S.W.3d 796, 805 (Tex. App.—Dallas 2008,
       pet. denied) (noting that defect in no evidence motion for
       summary judgment may be raised for first time on appeal, but
       declining to consider issue where parties did not raise defect
       before appellate court); cf. Kahng v. Verity, No. 01-07-00695-
       CV, 2008 Tex. App. LEXIS 5775, 2008 WL 2930195 (Tex.
       App.—Houston [1st Dist.] July 31, 2008, no pet.) (assuming
       without deciding that complaint that no-evidence summary

Trevarthen Brief of Appellant                                               p. 15
       judgment was facially defective was preserved for review).

Martin v. New Century Mortg. Co., 377 S.W.3d 79, 85 (Tex. App. Houston
1st Dist. 2012)

5.04. In this grant of summary judgment, the primary question is “did

Aurora Loan Services, LLC have the power to foreclose on July 7, 2011?”

A second, important question, on which the sole witness for Nationstar

Mortgage, Kristen Trompisz apparently perjured herself,4 is what is the

relationship between Aurora and Nationstar, and does Nationstar actually

have any rights in this property at all.

5.05. In order to answer that question, the Court must discern who owned

the Note on that date, who held the Note on that date, to whom the Deed of

Trust was assigned, and, if Aurora claimed to foreclose through a “mortgage

servicer” power under Texas Property Code § 51.007, was Aurora a party

properly endowed with that power on that date by the owner and holder of

the Note?

5.06. The answer to all those questions is no, and there is “more than a

scintilla of probative evidence to raise a genuine issue of material fact.”

4
  The most generous explanation for her conflicting testimony is that she is
horribly confused about the most basic facts about her employer. In any
event, the testimony in her two affidavits about this property and these
companies, given less than a year apart, and presented by the same lawyers
and the same law firm absolutely conflicts. Given the unreliability of the
conflicting statements, and the lack of explanation for those conflicts, the
testimony of this witness of this vital point must be disregarded.

Trevarthen Brief of Appellant                                                 p. 16
5.07. There is, admittedly, some evidence in each direction, and it is

possible that at a bench trial or a jury trial, a fact-finder might conceivably

weigh the evidence and decide as the trial court did. But that is not the

function of a motion for summary judgment. A motion for summary

judgment is for deciding cases where there are no disputed material facts. It

is impossible to review the evidence before the trial court, including the

many various and contradictory admissions by parties other than the Plaintiff

claiming to have rights and interests and the power to transfer rights and

interests, and find that there is no question of the material facts.

5.08. Even the attorney for Nationstar Mortgage could not be certain at the

hearing which entity was which – in no small part because three entities are

named Aurora – Aurora Loan Services Inc, Aurora Loan Services LLC, and

Aurora Bank FSB. See Reporter’s Record at 13, line 23 to 14, line 6.

5.09. In summary, there is more than sufficient evidence attached to the

response to the motion for summary judgment to raise a scintilla of

evidence, and that evidence in the form of an affidavit from Defendant’s

primary witness is utterly unreliable and must be discarded. In fact, the

evidence produced by Defendants alone creates salient fact issues, as the two

notices of transfer of the rights in the Note after the alleged foreclosure date

indicate that neither Aurora FSB or LLC nor Nationstar believed that there



Trevarthen Brief of Appellant                                                p. 17
had been a foreclosure, as such a foreclosure would have extinguished the

Note, and there would have been no servicing rights in the Note to transfer.

In view of these facts, it was clear error for the trial court to grant summary

judgment.

                                   PRAYER

       Appellant Trevarthen respectfully requests that, as disputed issues of
material fact remain to be resolved, this Court reverse the no-evidence and
traditional summary judgment of the District Court in all things and remand
for further action consistent with its opinion.

                                        RESPECTFULLY SUBMITTED,



                                        __/s/ David Rogers_____________
                                        DAVID ROGERS
                                        Law Office of David Rogers
                                        State Bar No. 24014089
                                        1201 Spyglass Drive, Suite 100
                                        Austin, TX 78746
                                        (512) 923-1836
                                        (512) 201-4082 (fax)
                                        DARogers@aol.com




Trevarthen Brief of Appellant                                              p. 18
                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Appellant’s
Brief was served upon counsel of record for Appellees on this 20th day of
April, 2015 via this Court’s online filing system.

B. David L. Foster
Locke Lord LLP
600 Congress Avenue
Suite 2200
Austin, TX 78701
(512) 305-4700
(512) 305-4800 [Facsimile]
dfoster@lockelord.com



                                      __/s/__David Rogers___________
                                      David Rogers
                                      SBN 24014089
                                      Law Office of David Rogers
                                      1201 Spyglass Suite 100
                                      Austin, TX 78746
                                      (512) 923-1836
                                      (512) 777-5988 [Facsimile]
                                      Firm@DARogersLaw.com




Trevarthen Brief of Appellant                                            p. 19
                     CERTIFICATE OF COMPLIANCE

Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify that
this document contains 3,909 words.


                                      __/s/__David Rogers___________
                                      David Rogers
                                      SBN 24014089
                                      Law Office of David Rogers
                                      1201 Spyglass Suite 100
                                      Austin, TX 78746
                                      (512) 923-1836
                                      (512) 777-5988 [Facsimile]
                                      Firm@DARogersLaw.com




Trevarthen Brief of Appellant                                            p. 20
                     No. 03-15-00011-CV


      IN THE THIRD COURT OF APPEALS OF TEXAS


                       Clare Trevarthen
                          Appellant

                              v.

Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
      Kinneman; Jeremiah McClain and Shamica Thomas
                          Appellees


    Appeal from the District Court of Williamson County, TX
                 Trial Court No. 14-0187-C26


                         APPENDIX


                                     David Rogers
                                     Texas Bar No. 24014089
                                     Law Office of David Rogers
                                     1201 Spyglass Suite 100
                                     Austin, TX 78746
                                     Firm@DARogersLaw.com

                                     ATTORNEY FOR APPELLANT
                        No. 03-15-00011-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


                          Clare Trevarthen
                             Appellant

                                  v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                             APPENDIX


ITEM 1    Judgment of the Trial Court                CR page 729-730
ITEM 2    Endorsed Adjustable Rate Note              CR page 372-382
ITEM 3    Unendorsed Adjustable Rate Note            CR page 548-552
ITEM 4    Declaration of Clare Trevarthen            CR page 661-679
ITEM 5    Additional Declaration of Clare Trevarthen CR page 682
ITEM 6    Notice of Assignment, Sale, or Transfer    CR page 387
ITEM 7    Letter to Clare Trevarthen July 8, 2011    CR page 389-390
ITEM 8    Letter to Clare Trevarthen June 15, 2012   CR page 392
ITEM 9    Corporate Assignment of Deed of Trust      CR page 468-469
ITEM 10   Substitute Trustee’s Deed               CR page 471-474
ITEM 11   Notice of Appeal                        CR page 731-737
ITEM 12   Excerpts from hearing October 7, 2014   RR page 18-31
ITEM 13   Declaration of Kristen Trompisz
ITEM 14   Exhibit chart
ITEM 15   Allonge to Promissory Note
                        No. 03-15-00011-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


                         Clare Trevarthen
                            Appellant

                                 v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                        APPENDIX ITEM 1


ITEM 1    Judgment of the Trial Court             CR page 729-730
729
730
                       No. 03-15-00011-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


                         Clare Trevarthen
                            Appellant

                                v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                       APPENDIX ITEM 2


ITEM 2    Endorsed Adjustable Rate Note           CR page 372-382
MIN: 100256014000672964	Loan Number: REDACTED 7296
                                   ADJUSTABLE RATE NOTE
     (LIBOR Six-Month Index (As Published In The Wall Street Journal)-Rate Caps)

         THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN MY INTEREST
         RATE AND MY MONTHLY PAYMENT. THIS NOTE LIMITS THE AMOUNT MY
         INTEREST RATE CAN CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE I
         MUST PAY.

     DECEMBER
           	  27, 2006                          SALT LAKE CITY                                    UTAH
             [Date]                                                 [City]	                                  [State]


                      1202 MAHOGANY LANE, CEDAR PARK, TEXAS 78613
                                                    [Property Address]


1.      BORROWER'S PROMISE TO PAY
        In return for a loan that I have received, I promise to pay U.S. $ 136,000.00               (this amount is
called "Principal"), plus interest, to the order of Lender. Lender is MER I D IAS CAPITAL , INC . , A
NEVADA CORPORATION
I will make all payments under this Note in the form of cash, check or money order.
        I understand that Lender may transfer this Note. Lender or anyone who takes this Note by transfer and who
is entitled to receive payments under this Note is called the "Note Holder."

2.     INTEREST
       Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest
at a yearly rate of        7.250 %. The interest rate I will pay may change in accordance with Section 4 of this
Note.
       The interest rate required by this Section 2 and Section 4 of this Note is the rate I will pay both before and after
any default described in Section 7(B) of this Note.

3.     PAYMENTS
       (A) Time and Place of Payments
       I will pay principal and interest by making a payment every month.
       I will make my monthly payments on the 1st day of each month beginning on FEBRUARY 1 ,
 2007 . I will make these payments every month until I have paid all of the principal and interest and any other
charges described below that I may owe under this Note. Each monthly payment will be applied as of its scheduled
due date and will be applied to interest before Principal. If, on JANUARY 1, 2037                          , I still owe
amounts under this Note, I will pay those amounts in full on that date, which is called the "Maturity Date."
       I will make my monthly payments at DEPT . 9664 , LOS ANGELES , CALIFORNIA
 90084-9664
                                                              or at a different place if required by the Note Holder.
       (B) Amount of My Initial Monthly Payments
       Each of my initial monthly payments will be in the amount of U.S. $ 927.76                                . This
amount may change.                   ** See attached Interest Only Note Addendum.
       (C) Monthly Payment Changes
       Changes in my monthly payment will reflect changes in the unpaid principal of my loan and in the interest rate
that I must pay. The Note Holder will determine my new interest rate and the changed amount of my monthly
payment in accordance with Section 4 of this Note.




MULTISTATE ADJUSTABLE RATE NOTE--LIBOR SIX-MONTH INDEX                                               Form 3520 1/01
(AS PUBLISHED IN THE WALL STREET JOURNAL)--Single Family                                   DocMagicEMMO 800-649-1362
Fannie Mae MODIFIED INSTRUMENT	                 Page 1 of 5                                       www.docmagic.com




                                                            372
4. INTEREST RATE AND MONTHLY PAYMENT CHANGES
       (A) Change Dates
       The interest rate I will pay may change on the 1st day of JANUARY , 2012                                   , and
on that day every 6th month thereafter. Each date on which my interest rate could change is called a "Change
Date."
       (B) The Index
       Beginning with the first Change Date, my interest rate will be based on an Index. The "Index" is the average
of interbank offered rates for six month U.S. dollar-denominated deposits in the London market ("LIBOR"), as
published in The Wall Street Journal. The most recent Index figure available as of the first business day of the month
immediately preceding the month in which the Change Date occurs is called the "Current Index."
       If the Index is no longer available, the Note Holder will choose a new index that is based upon comparable
information. The Note Holder will give me notice of this choice.
        (C) Calculation of Changes
       Before each Change Date, the Note Holder will calculate my new interest rate by adding TWO AND
 750/1000	                                 percentage points (           2 . 750 %) to the Current Index. The Note
Holder will then round the result of this addition to the nearest one-eighth of one percentage point (0.125%). Subject
to the limits stated in Section 4(D) below, this rounded amount will be my new interest rate until the next Change
Date.
       The Note Holder will then determine the amount of the monthly payment that would be sufficient to repay the
unpaid principal that I am expected to owe at the Change Date in full on the Maturity Date at my new interest rate
in substantially equal payments. The result of this calculation will be the new amount of my monthly payment.
        (D) Limits on Interest Rate Changes
       The interest rate I am required to pay at the first Change Date will not be greater than        13 . 250 % or
less than         7 . 250 %. Thereafter, my interest rate will never be increased or decreased on any single Change
Date by more than TWO AND 000/1000	                                           percentage point(s) (      2 . 000     %)
from the rate of interest I have been paying for the preceding 6         months. My interest rate will never be greater
than          13.250 %.

       (E) Effective Date of Changes
       My new interest rate will become effective on each Change Date. I will pay the amount of my new monthly
payment beginning on the first monthly payment date after the Change Date until the amount of my monthly payment
changes again.
       (F) Notice of Changes
       The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the amount of my
monthly payment before the effective date of any change. The notice will include information required by law to be
given to me and also the title and telephone number of a person who will answer any question I may have regarding
the notice.

5. BORROWER'S RIGHT TO PREPAY ** See attached Prepayment Note Addendum.
       I have the right to make payments of Principal at any time before they are due. A payment of Principal only
is known as a "Prepayment." When I make a Prepayment, I will tell the Note Holder in writing that I am doing so.
I may not designate a payment as a Prepayment if I have not made all the monthly payments due under this Note.
       I may make a full Prepayment or partial Prepayments without paying any Prepayment charge. The Note Holder
will use my Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder
may apply my Prepayment to the accrued and unpaid interest on the Prepayment amount before applying my
Prepayment to reduce the Principal amount of this Note. If I make a partial Prepayment, there will be no changes
in the due dates of my monthly payments unless the Note Holder agrees in writing to those changes. My partial
Prepayment may reduce the amount of my monthly payments after the first Change Date following my partial
Prepayment. However, any reduction due to my partial Prepayment may be offset by an interest rate increase.




MULTISTATE ADJUSTABLE RATE NOTE--LIBOR SIX-MONTH INDEX                                                Form 3520 1/01
(AS PUBLISHED IN THE WALL STREET JOURNAL)--Single Family                                                     -   -
                                                                                        DocMagicmmic2 800 649 1362
Fannie Mae MODIFIED INSTRUMENT	                 Page 2 of 5                                     www.docmagic.com




                                                          373
6. LOAN CHARGES
       If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the
interest or other loan charges collected or to be collected in connection with this loan exceed the permitted limits,
then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
and (b) any sums already collected from me that exceeded permitted limits will be refunded to me. The Note Holder
may choose to make this refund by reducing the Principal I owe under this Note or by making a direct payment to
me. If a refund reduces Principal, the reduction will be treated as a partial Prepayment.

7. BORROWER'S FAILURE TO PAY AS REQUIRED
       (A) Late Charges for Overdue Payments
       If the Note Holder has not received the full amount of any monthly payment by the end of              15
calendar days after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be
        5 . 0 0 0 % of my overdue payment of principal and interest. I will pay this late charge promptly but only
once on each late payment.
       (B) Default
       If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.
       (C) Notice of Default
       If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue
amount by a certain date, the Note Holder may require me to pay immediately the full amount of Principal that has
not been paid and all the interest that I owe on that amount. That date must be at least 30 days after the date on which
the notice is mailed to me or delivered by other means.
       (D) No Waiver By Note Holder
       Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as
described above, the Note Holder will still have the right to do so if I am in default at a later time.
       (E) Payment of Note Holder's Costs and Expenses
       If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have
the right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by
applicable law. Those expenses include, for example, reasonable attorneys' fees.

8. GIVING OF NOTICES
        Unless applicable law requires a different method, any notice that must be given to me under this Note will be
given by delivering it or by mailing it by first class mail to me at the Property Address above or at a different address
if I give the Note Holder a notice of my different address.
        Unless the Note Holder requires a different method, any notice that must be given to the Note Holder under
this Note will be given by mailing it by first class mail to the Note Holder at the address stated in Section 3(A) above
or at a different address if I am given a notice of that different address.

9. OBLIGATIONS OF PERSONS UNDER THIS NOTE
        If more than one person signs this Note, each person is fully and personally obligated to keep all of the
promises made in this Note, including the promise to pay the full amount owed. Any person who is a guarantor,
surety or endorser of this Note is also obligated to do these things. Any person who takes over these obligations,
including the obligations of a guarantor, surety or endorser of this Note, is also obligated to keep all of the promises
made in this Note. The Note Holder may enforce its rights under this Note against each person individually or against
all of us together. This means that any one of us may be required to pay all of the amounts owed under this Note.

10. WAIVERS
      I and any other person who has obligations under this Note waive the rights of Presentment and Notice of
Dishonor. "Presentment" means the right to require the Note Holder to demand payment of amounts due. "Notice
of Dishonor" means the right to require the Note Holder to give notice to other persons that amounts due have not
been paid.



MULTISTATE ADJUSTABLE RATE NOTE--LIBOR SIX-MONTH INDEX                                                Form 3520 1/01
(AS PUBLISHED IN THE WALL STREET JOURNAL)--Single Family                                  DocMagicAM-oorm 800-649-1362
Fannie Mae MODIFIED INSTRUMENT	                 Page 3 of 5                                       www.docmagic.com




                                                           374
11. UNIFORM SECURED NOTE
       This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections
given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"),
dated the same date as this Note, protects the Note Holder from possible losses that might result if I do not keep the
promises that I make in this Note. That Security Instrument describes how and under what conditions I may be
required to make immediate payment in full of all amounts I owe under this Note. Some of those conditions read as
follows:
            Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
       "Interest in the Property" means any legal or beneficial interest in the Property, including, but not
       limited to, those beneficial interests transferred in a bond for deed, contract for deed, installment sales
       contract or escrow agreement, the intent of which is the transfer of title by Borrower at a future date to
       a purchaser.
            If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower
       is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
       written consent, Lender may require immediate payment in full of all sums secured by this Security
       Instrument. However, this option shall not be exercised by Lender if such exercise is prohibited by
       Applicable Law. Lender also shall not exercise this option if: (a) Borrower causes to be submitted to
       Lender information required by Lender to evaluate the intended transferee as if a new loan were being
       made to the transferee; and (b) Lender reasonably determines that Lender's security will not be impaired
       by the loan assumption and that the risk of a breach of any covenant or agreement in this Security
       Instrument is acceptable to Lender.
            To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a condition to
       Lender's consent to the loan assumption. Lender also may require the transferee to sign an assumption
       agreement that is acceptable to Lender and that obligates the transferee to keep all the promises and
       agreements made in the Note and in this Security Instrument. Borrower will continue to be obligated
       under the Note and this Security Instrument unless Lender releases Borrower in writing.
            If Lender exercises the option to require immediate payment in full, Lender shall give Borrower
       notice of acceleration. The notice shall provide a period of not less than 30 days from the date the notice
       is given in accordance with Section 15 within which Borrower must pay all sums secured by this
       Security Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender
       may invoke any remedies permitted by this Security Instrument without further notice or demand on
       Borrower.




MULTISTATE ADJUSTABLE RATE NOTE--LIBOR SIX-MONTH INDEX                                            Form 3520 1/01
(AS PUBLISHED IN THE WALL STREET JOURNAL)--Single Family                                DocMagicemmw 800-649-1362
Fannie Mae MODIFIED INSTRUMENT	                 Page 4 of 5                                     www.docmagic.com




                                                          375
WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.




 C_Aap-sz._ kte-kica_A--en           (Seal)                                        (Seal)
CLARE TREVARTHEN                 -Borrower                                      -Borrower




                                    (Seal)                                         (Seal)
                                 -Borrower                                      -Borrower




                                    (Seal)                                         (Seal)
                                 -Borrower                                      -Borrower




PAY TO THE ORDER OF:
 WITHOUT RECOURSE
MERIDI         PITAL, INC ,         N               lORATION

BY:

ITS :
        Calleane

                                                                      [Sign Original Only]




                                                           	
MULTISTATE ADJUSTABLE RATE NOTE--LIBOR SIX-MONTH INDEX  	                  Form 3520 1/01
(AS PUBLISHED IN THE WALL STREET JOURNAL)--Single Family   	   DocMagiceRorm.3 800-649-1362
Fannie Mae MODIFIED INSTRUMENT	                 Page 5 of 5             www.docmagic.com




                                              376
                      PREPAYMENT ADDENDUM TO NOTE
               REDACTED
Loan Number:               72 9 6

Date: DECEMBER 2 7, 2 0 0 6

Borrower(s): CLARE TREVARTHEN



         THIS PREPAYMENT ADDENDUM TO NOTE (the "Addendum") is made this 2 7th                             day of
DECEMBER,          2006                  , and is incorporated into and shall be deemed to amend and supplement
that certain promissory note (the "Note") made by the undersigned ("Borrower") in favor of MERIDIAS
CAPITAL, INC . , A NEVADA CORPORATION

("Lender") and dated the same date as this Addendum. Repayment of the Note is secured by a Mortgage, Deed of
Trust, or Security Deed (the "Security Instrument") given by Borrower in favor of Lender and dated the same date
as this Addendum. To the extent that the provisions of this Addendum are inconsistent with the provisions of the
Note, the provisions of this Addendum shall supersede the inconsistent provisions of the Note.

        ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the Note, Borrower
and Lender further covenant and agree as follows:

        Section 5 of the Note is amended to read in its entirety as follows:

             5 . BORROWER'S RIGHT TO PREPAY; PREPAYMENT CHARGE
                  I have the right to make payments of Principal at any time before they are due. A payment
        of Principal only is known as a "Prepayment." When I make a Prepayment, I will tell the Note
        Holder in writing that I am doing so. I may not designate a payment as a Prepayment if I have not
        made all the monthly payments due under the Note.
                  The Note Holder will use my Prepayments to reduce the amount of Principal that I owe
        under the Note. However, the Note Holder may apply my Prepayment to the accrued and unpaid
        interest on the Prepayment amount, before applying my Prepayment to reduce the Principal amount
        of the Note. If I make a partial Prepayment, there will be no changes in the due dates of my
        monthly payment unless the Note Holder agrees in writing to those changes.
                  If the Note contains provisions for a variable interest rate, my partial Prepayment may
        reduce the amount of my monthly payments after the first Change Date following my partial
        Prepayment. However, any reduction due to my partial Prepayment may be offset by an interest
        rate increase. If this Note provides for a variable interest rate or finance charge, and the interest
        rate or finance charge at any time exceeds the legal limit under which a Prepayment penalty is
        allowed, then the Note Holder's right to assess a Prepayment penalty will be determined under
        applicable law.
                  If within THIRTY - SIX ( 3 6            ) months from the date the Security Instrument is
        executed I make a full Prepayment or one or more partial Prepayments, and the total of all such
        Prepayments in any 12-month period exceeds twenty percent (20%) of the original Principal amount
        of the loan, I will pay a Prepayment charge in an amount equal to          SIX          ( 6
        months' advance interest on the amount by which the total of my Prepayments within any 12-month
        period exceeds twenty percent (20%) of the original Principal amount of the loan.




MULTISTATE PREPAYMENT ADDENDUM TO NOTE - SPP	                                          DocMagic eX ,ruirog5 800-649-1362
6/03	                                      Page 1 of 2	                                        www.docmagic.com




                                                         377
                Notwithstanding the foregoing provisions, I may make a full Prepayment without paying
       a Prepayment charge in connection with a bona fide and arms-length sale of all or any part of, or
       any legal or beneficial interest in, the Property after     the first 0          months of the term of
       the Note. The phrase "bona fide and arms-length sale" means a sale in which all of the parties
       involved in the transaction, including without limitation, the buyer, seller, lender, real estate agent
       or broker, are independent of one another and unrelated by familial or financial interests. I agree
       to provide the Note Holder with any and all evidence reasonably requested by the Note Holder to
       substantiate that the sale of the Property is bona fide and arms-length.

       BY SIGNING BELOW, Borrower accepts and agrees to the terms and provisions contained in this
Addendum.




C.Acii--0      -Tieva.A...4-Kn             la-aDateS-o6 	
                                                        Borrower                                                 Date
Borrower CLARE TREVARTHEN




Borrower                                        Date           Borrower                                          Date




Borrower                                         Date          Borrower                                          Date




MULTISTATE PREPAYMENT ADDENDUM TO NOTE - SPP	                                           DocMagiceNWIYAO 800-649-1362
6/03	                                      Page 2 of 2	                                          www.docmagic.com




                                                         378
                                                                                                        REDACTED
                                                                                Loan Number:                       7296
                                       ADDENDUM TO NOTE
     This addendum is made DECEMBER 27 , 2006                          and is incorporated into and deemed to amend and
supplement the Adjustable Rate Note of the same date.

The property covered by this addendum is described in the Security Instrument and located at:
1202 MAHOGANY LANE, CEDAR PARK, TEXAS 78613

AMENDED PROVISIONS
   In addition to the provisions and agreements made in the Note, I/we further covenant and agree as follows:

ADJUSTABLE INTEREST RATE AND MONTHLY PAYMENT CHANGES
      Limits on Interest Rate Changes
      The interest rate I am required to pay at the first Change Date will not be greater than 13.250 % or less
than            7.250 %. Thereafter, my adjustable interest rate will never be increased or decreased on any single
Change Date by more than TWO AND 000/1000                                                        percentage point(s)
(       2.000 %) from the rate of interest I have been paying for the preceding six (6) months. My interest rate
will never be greater than         13.250 %. My interest rate will never be less than                 7.250 %.

UNIFORM SECURED NOTE
      This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections given
to the Note Holder under this Note, a Mortgage, Deed of Trust or Security Deed (the "Security Instrument"), dated the
same date as this Note, protects the Note Holder from possible losses that might result if I do not keep the promises that
I make in this Note. That Security Instrument describes how and under what conditions I may be required to make
immediate payment in full of all amounts I owe under this Note. Some of those conditions read as follows:

          Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18, "Interest
     in the Property" means any legal or beneficial interest in the Property, including, but not limited to, those
     beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or escrow
     agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.
          If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is
     not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written
     consent, Lender may require immediate payment in full of all sums secured by this Security Instrument.
     However, this option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.
          If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
     provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
     within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay these
     sums prior to the expiration of this period, Lender may invoke any remedies permitted by this Security
     Instrument without further notice or demand on Borrower.




LIBOR ADDENDUM TO NOTE                                                                       DocMagiceRgum 800-649-1362
FORM 1201 1-01                                          Page 1 of 2                                  www.docmagic.com




                                                           379
    In Witness Thereof, Trustor has executed this addendum.




Witness




Cio...Q k te).c.,L,-i-k.Qn/
Borrower Signature CLARE TREVARTHEN Date
                                         ta-al:t.-06
                                                              Borrower Signature                         Date




Borrower Signature                            Date            Borrower Signature                         Date




Borrower Signature                            Date            Borrower Signature                         Date




LIBOR ADDENDUM TO NOTE	                                                            DocMagicegcamv 800-649-1362
FORM 1201 1-01	                                   Page 2 of 2	                             www.docmagic.com



                                                     380
                       INTEREST-ONLY ADDENDUM
                 TO ADJUSTABLE RATE PROMISSORY NOTE

                REDACTED
Loan Numbe                67296

Property Address: 1202 MAHOGANY LANE, CEDAR PARK, TEXAS 78613



THIS ADDENDUM is made this 27th day of DECEMBER 2006                                        , and is incorporated into
and intended to form a part of the Adjustable Rate Note (the "Note") dated the same date as this Addendum executed
by the undersigned and payable to MERIDIAS CAPITAL, INC . , A NEVADA CORPORATION
                                                                                                        (the Lender).

THIS ADDENDUM supersedes Sections 3(A), 3(B), 4(C) and 7(A) of the Note. None of the other provisions of the
Note are changed by this Addendum.

3. PAYMENTS
      (A) Time and Place of Payments
      I will pay interest by making payments every month for the first 120 payments (the "Interest-Only Period")
in the amount sufficient to pay interest as it accrues. I will pay principal and interest by making payments every
month thereafter for the next 240 payments in an amount sufficient to fully amortize the outstanding principal
balance of the Note at the end of the Interest-Only Period over the remaining term of the Note in equal monthly
payments.
      I will make my monthly payments on the first day of each month beginning on FEBRUARY 1, 2007 .
I will make these payments every month until I have paid all of the principal and interest and any other charges
described below that I may owe under this Note. Each monthly payment will be applied as of its scheduled due date
and will be applied to interest before principal. If, on JANUARY 1, 2037                            , I still owe amounts
under this Note, I will pay those amounts in full on that date, which is called the "Maturity Date."
      I will make my payments at DEPT . 9664 , LOS ANGELES , CALIFORNIA
      90084 -9664
                                                              , or at a different place if required by the Note Holder.
      (B) Amount of My Initial Monthly Payments
      Each of my initial monthly payments will be in the amount of U.S. $ 821. 67                                  . This
payment amount is based on the original principal balance of the Note. This payment amount may change.

4. INTEREST RATE AND MONTHLY PAYMENT CHANGES
      (C) Calculation of Changes
      Before each Change Date, the Note Holder will calculate my new interest rate by adding
      TWO AND 750/1000                                       percentage point(s) (       2 . 750    %) to the Current
Index for such Change Date. The Note Holder will then round the result of this addition to the nearest one-eighth
of one percentage point (0.125%). Subject to the limits stated in Section 4(D), this rounded amount will be my new
interest rate until the next Change Date.
           During the Interest-Only Period, the Note Holder will then determine the amount of the monthly payment
that would be sufficient to repay accrued interest. This will be the amount of my monthly payment until the earlier
of the next Change Date or the end of the Interest-Only Period unless I make a voluntary prepayment of principal
during such period. If I make a voluntary prepayment of principal during the Interest-Only Period, my payment
amount for subsequent payments will be reduced to the amount necessary to pay interest at the then current interest
rate on the lower principal balance. At the end of the Interest-Only Period and on each Change Date thereafter, the



INTEREST-ONLY ADDENDUM TO ADJUSTABLE RATE PROMISSORY NOTE	                                DocMagicaocomo 800-649-1362
FORM 603E 03/03/03	                         Page 1 of 2	                                          www.docmagic.com




                                                           381
Note Holder will determine the amount of the monthly payment that would be sufficient to repay in full the unpaid
principal that I am expected to owe at the end of the Interest-Only Period or Change Date, as applicable, in equal
monthly payments over the remaining term of the Note. The result of this calculation will be the new amount of my
monthly payment. After the end of the Interest-Only Period, my payment amount will not be reduced due to
voluntary prepayments.

7. BORROWER'S FAILURE TO PAY AS REQUIRED
      (A) Late Charge for Overdue Payments
      If the Note Holder has not received the full amount of any monthly payment by the end of 15
calendar days after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be
            5 . 0 0 0 % of my overdue payment of interest during the Interest-Only Period, 5 . 0 0 0            % of
my overdue payment of principal and interest thereafter. I will pay this late charge promptly but only once on each
late payment.




   CJG)-
Borrower
          Q- \te.)(:k)1/4-4-KQ,IN             k 2728-0(0
                                                 Date    Borrower                                               Date
CLARE TREVARTHEN




Borrower                                         Date          Borrower                                         Date




Borrower                                         Date          Borrower                                         Date




INTEREST-ONLY ADDENDUM TO ADJUSTABLE RATE PROMISSORY NOTE	                                                800-649-1362
FORM 603E 03/03/03	                         Page 2 of 2	                                         www.docmagic.com




                                                         382
                       No. 03-15-00011-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


                         Clare Trevarthen
                            Appellant

                                v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                       APPENDIX ITEM 3


ITEM 3    Unendorsed Adjustable Rate Note         CR page 548-552
548
549
550
551
552
                        No. 03-15-00011-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


                         Clare Trevarthen
                            Appellant

                                  v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                        APPENDIX ITEM 4


ITEM 4    Declaration of Clare Trevarthen         CR page 661-679
661
662
663
664
665
666
667
668
669
670
671
672
673
674
675
676
677
678
679
                       No. 03-15-00011-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


                         Clare Trevarthen
                            Appellant

                                 v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                       APPENDIX ITEM 5


ITEM 5    Additional Declaration of Clare Trevarthen CR page 682
682
                        No. 03-15-00011-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


                         Clare Trevarthen
                            Appellant

                                  v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                        APPENDIX ITEM 6


ITEM 6    Notice of Assignment, Sale, or Transfer   CR page 387
                                                          REPRESENTATION OF PRINTED DOCUMENT


AURORA LOAN SERVICES
 February 16, 2007


                                 NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS




    3640123814186534WEL021607                                                                 RE:	Fiorez Consulting Company
    83002 0002881 001                                                                             Loan 9 REDACTED7296
    CLARE TREVARTHEN                                                                                 Aurora Loan Services
    1204 CEDAR PARK DRIVE                                                                            Loan # REDACTED
                                                                                                                  4188
    CEDAR PARK TX 78613




Dear Borrower(s):


This letter Is to notify you that the servicing of your mortgage loan Is being assigned, sold or transferred from Florez Consulting Company ("Florez Consulting Company") to
Aurora Loan Services ("Auroral, effective March 01, 2007. The transfer of your mortgage loan to Aurora includes the right to collect payments from you.

The assignment, sale or transfer of [he servicing of the mortgage loan does not affect any term or condition of the mortgage Instruments, other than terms directly related to
the servicing of your loan.

Except In limited circumstances, the law requires that your present servicer send you this notice at least 15 days before the affective dale of transfer, or at closing. Your new
servicer must also send you this notice no later than 15 days after this effective data or at dosing.

Your present servicer is Florez Consulting Company. If you have any questions relating to the transfer of servicing from your present servicer call Florez Consulting
Company's Nick Florez at 702-938-6800. This is a collect .11 number.

Beginning March 01, 2007, your new servicer wit be Aurora Loan Services. The business address and toll-free telephone numbers for your new servicer are:



               Aurora Loan Services                                        Aurora Loan Services                                        Aurora Loan Services
               Customer Service Department                                 Tax Department                                              Insurance Canter
               P.O. Box 1706                                               P.O. Box 961233                                             P.O. Box 2963
               Scottsbluff, NE 89363-1706                                  Fort Worth, TX 78161-0233                                   Phoenix, AZ 85062-2963
               1 (800) 550-0508                                            1 (800) 550-0508                                            1 (800) 732-6578
               6:00 A.M. to 7:00 P.M., MT                                  8:00 A.M. to 5:00 P.M., MT                                  6:00 A.M. to 8:00 P.M., MT
               Monday through Friday                                       Monday through Friday                                       Monday through Friday
               8:00 A.M. to 12:00 P.M., MT
               Saturday

If you have any questions relating to the transfer of servicing to your new servicer, please call the numbers listed above. Please note the change of your loan number listed
above and reference this loan number on all tax and Insurance bills and any correspondence to Aurora.

The date that Florez Consulting Company will stop accepting payments from you is February 28, 2007. The date that Aurora will begin accepting payments from you is
March 01, 2007. Send all payments due on or after that dale to Aurora Loan Services.

If you have been paying premiums for life, disability, accidental death insurance or other optional products, these policies will not transfer to Aurora. If you desire to continue
your optional coverage, you can contact your optional Insurance provider and discuss the possibDity of remitting your premium directly.

You should also be aware of the following Information, which is set out In more detail In Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. 26051

During the 60-dayperlod following the effective date of the transfer of the loan servicing, a loan payment received by your old servicer before its due date may not be treated
by the new loan servicer as late, and a late fee may not be imposed on you.

Secton 6 of RESPA (12 U.S.0 2605), gives you certain consumer rights. If you send a "qualified written request" to your loan servicer con.ming the servicing of your loan,
your servicer must provide you with a written acknowledgement within 20 Business Days of receipt of your requesL A "qualified written request" is a written correspondence,
other than notice on a payment coupon or other payment medium supplied by the servicer, which Includes your name and account number, and your reasons for the
request. If you want to send a "qualified written request" regarding the servicing of your loan, 6 must be sent to this address:

                                                                               Aurora Loan Services
                                                                       Attention: Customer Service Research
                                                                                   P.O. Box 1706
                                                                            Scottsbluff, NE 69363-1706


                                                              ...CONTINUED ON REVERSE SIDE.**

                                                                  DETACH AND RETURN BOTTOM PORTION


                                                                                                                         ACCOUNTI	PAYMENT AMOUNT
                                                                                                                         NUMBER'S	     DUE
                                                                                                                         REDACTED
 CLARE TREVARTHEN
                                                                                                                                                 t
                                                Remit U.S. funds payable lo Aurora Loan Services
                                                Include your loan number on your check                  Additional Principal

                                                                                                        Additional Escrow

                                                                                                        Late Charges/Fees

        AURORA LOAN SERVICES
                                                                                                        Other
        ATTN: CASHIERING
        P.O. BOX 78111                                                                                  Amount Enclosed
        PHOENIX AZ 85062-8111
                                                                                                       LI Please check here W mailing address, telephone number or email
                                                                                                          have recently changed and complete form on reverse side.




                                                                         INTERNET REPRINT
                                                                                   387
                        No. 03-15-00011-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


                          Clare Trevarthen
                             Appellant

                                  v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                        APPENDIX ITEM 7


ITEM 7    Letter to Clare Trevarthen July 8, 2011   CR page 389-390
                                                    REPRESENTATION OF PRINTED DOCUMENT


     E Aurora • Loa n SOrvICe8	                                                                    AuroroBank FSB
     July 6, 2011


                    6-704-54070-0010680-001-01-000-100-000-000
          CLARE TREVARTHEN
          1204 CEDAR PARK DR
          CEDAR PARK TX 78613-2136




                                                                                   Aurora Loan Services LLC Mortgage Loan Account Number:      4188
                                                                                                                                        REDACTED

                                                                                   Aurora Bank FSB Mortgage Loan Account Number. REDACTED
                                                                                                                                       14188


Dear Customer(s):
Aurora Loan Services LLC (Aurora Loan Services) and Aurora Bank FSB (Aurora Bank), want to take this opportunity to say "Thank
You" and "Welcome? Effective July 21, 2011, your mortgage loan servicing will be transferred from Aurora Loan Services to our parent
company, Aurora Bank. This transfer does not affect the terms or conditions of your loan documents other than the terms directly related
to the servicing of your loan. You will keep the same mortgage loan account number, the same access to the web site, and the same
service that you experienced previously with Aurora Loan Services. Also, additional Information regarding this change can be found on
in the FAQ section.
In an effort to make this transfer as smooth as possible for you, below please find a brief list of important updates. Please take a moment
to review this information, as it may answer many of your questions.
                             Regarding Your Mortgage Statements, Payments, and Optional Products
1. Aurora Bank will start accepting payments on July 21, 2011. Starting on that date, all future or past due payments should be sent to
   Aurora Bank at the same address to which you previously sent payments (noted below). Please always include your Aurora Bank
   mortgage loan account number on your check and make it payable to: Aurora Bank FSB. Every month you will receive a detailed
   statement from Aurora Bank reflecting all your activity and key financial data. Your first monthly Mortgage Account Statement will
   arrive in August.
2. If you made payment(s) to Aurora Loan Services and any payment(s) was received on or after July 21, 2011, it will be processed by
   Aurora Bank. Because your mortgage loan account number and address to which you are sending your mortgage loan account
   payments are not changing, we don't anticipate any delay in processing your payment due to this transfer of servicing.
3. If Aurora Loan Services Is currently automatically drafting your monthly payment from your bank account, Aurora Bank will continue
   this service for you. If you would like to discontinue your automatic drafting arrangement, please contact Aurora Bank at the phone
   number or address listed below.
4.   If your payment is issued by a third party, or if you make your payment through a bill pay or online service, or if your mortgage
     payment is drafted biweekly through a third party provider, please take the appropriate action to change the name of your mortgage
     loan servicer from Aurora Loan Services to Aurora Bank. Because your payment address and account number are not changing,
     only the name needs to be changed with your bill pay/payment drafting service.
5. In January 2012, in addition to your monthly statement, you will receive an Annual Statement from Aurora Bank listing all payments
   on your account during 2011, including payments made to Aurora Loan Services. This Annual Statement will report the amount of
   interest and real estate taxes you paid during 2011.
B.   If your monthly payment Includes the collection of optional insurance premiums and/or membership fees, Aurora Bank will continue
     to collect your monthly premiums and/or membership fees and remit them to the appropriate provider(s).
7. If you previously provided information or documentation to Aurora Loan Services in support of your request for a possible loan
   modification under the federal government's Home Affordable Modification Program ("HAMP") or you have been established on a
   HAMP Trial Period Plan, Aurora Loan Services will be transferring all your documentation to Aurora Bank. Prior to July 21, 2011,
   you should continue to make your monthly Trial Period Plan payments to Aurora Loan Services. On or after July 21, 2011, you
   should make all Trial Period Plan payments to Aurora Bank, until such time that you are provided additional direction. Prior to July
   21, 2011, approval decisions regarding your request for a possible HAMP loan modification will be made by Aurora Loan Services.
   On or after July 21, 2011, approval decisions regarding your HAMP loan modification request will be made by Aurora Bank.
8. If you previously provided information and documentation In support of your request for approval of other possible loss mitigation
   options (including a loan modification, repayment agreement, forbearance agreement, short sale, or deed-in-lieu of foreclosure)
   Aurora Loan Services will be transferring all of your documentation to Aurora Bank. Prior to July 21, 2011, approval decisions
   regarding your request for other possible loss mitigation options will be made by Aurora Loan Services. On or after July 21, 2011,
   approval decisions regarding your loss mitigation option request will be made by Aurora Bank.

                                                         How to Contact Us
               Should you have questions, here are the applicable mailing addresses, toll-free numbers and hours of operation.
                    CONTACT YOUR PRESENT SERVICER, Aurora Loan Services LLC, PRIOR TO July 21, 2011:
                                                        CUSTOMER SERVICE:
                                                            1-800-550-0508
     8:00 a.m. to 11:00 p.m. (ET) Monday through Thursday, 8:00 a.m. to 9:00 p.m. (ET) Friday, 8:00 a.m. to 4:00 p.m. (ET) Saturday
                      CONTACT YOUR NEW SERVICER, Aurora Bank FSB, ON OR AFTER July 21, 2011:
                                                      CUSTOMER SERVICE:
                                                           1-800-550-0508
     8:00 a.m. to 11:00 p.m. (ET) Monday through Thursday, 8:00 am. to 9:00 p.m. (ET) Friday, 8:00 a.m. to 4:00 p.m. (ET) Saturday

                                                                      SEND PAYMENTS TO:
                                                                        Aurora Bank FSB
                                                                         P.O. Box 78111
                                                                     Phoenix, AZ 85062-8111
                                                                 We Look Forward to Serving You
We greatly appreciate the trust you have placed In us. Aurora Loan Services would like to extend a sincere "thank you" for the opportunity
to serve you, and from Aurora Bank comes a genuine "welcome."
Sincerely,	                                                                        Sincerely,

Cassie Leet, VP Customer Service	                                                  Pam Pedersen, VP Loan Transfer
Aurora Loan Services LLC	                                                          Aurora Bank FSB

Enclosure: Aurora Bank FSB Privacy Notice

                                                     Important Information on reverse side of this letter


                                                                      INTERNET REPRINT
                                                                                 389
                                           REPRESENTATION OF PRINTED DOCUMENT

When you provide a check, you authorize us to use Information from your check to make a one-time electronic fund transfer from your
account. If we use your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day
we receive your payment, and you will not receive your check back from your financial institution.

  The following Notice Is required by Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. Section 2605)
                             NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from you, is being assigned, sold or
transferred from Aurora Loan Services LLC to Aurora Bank FSB, effective July 21, 2011.

The assignment, sale or transfer of the servicing of your mortgage loan does not affect any terms or conditions of the mortgage
Instruments, other than terms directly related to the servicing of your loan.

Except in limited circumstances, the law requires that your present servicer send you this notice at least 15 days before the effective date
of transfer, or at closing. Your new servicer must also send you this notice no later than 15 days after this effective date or at closing. In
this case, all necessary Information is combined in this one notice.

Your present servicer Is Aurora Loan Services LLC. If you have any questions relating to the transfer of servicing from your present
servicer, please call Aurora Loan Services Customer Service Department toll free at 1-800-550-0508 6:00 am. to 11:00 p.m. (ET)
Monday through Thursday 8:00 a.m. to 9:00 pm. (ET) Friday 8:00 a.m. to 4:00 p.m. (ET) Saturday

Your new servicer will be Aurora Bank FSB. The business address for your new servicer Is the same address you previously used for
Aurora Loan Services and is:

                                               Aurora Bank FSB
                                               ATTN: Customer Service
                                               P.O. Box 1706
                                               Scottsbluff, NE 69361-1706
The toll-free telephone number of your new servicer is the same toll free number as you previously used for Aurora Loan Services and is
1-800-550-0508. If you have any questions relating to the transfer of servicing to your new servicer call Customer Service at 1-800-550-
0508.

The date that your present servicer will stop accepting payments from you is July 20, 2011. The date that your new servicer will start
accepting payments from you Is July 21, 2011. Send all payments due on or after that date to your new servicer,

The transfer of servicing rights may affect the terms of, or the continued availability of any optional insurance coverage or other
membership products. If your monthly payment includes the collection of optional Insurance premiums and/or membership fees Aurora
Bank will continue to collect your monthly premiums and/or membership fees and remit them to the appropriate provider(s).

You should also be aware of the following information, which is set out in more detail in Section 6 of the Real Estate Settlement
Procedures Act (RESPA) (12 U.S.C. 2605):

During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment received by your old servicer
before its due date may not be treated by the new loan servicer as late, and a late fee may not be Imposed on you.
Section 6 of RESPA (12 U.S.C. 2605) gives you certain consumer rights. If you send a "qualified written request" to your loan servicer
concerning the servicing of your loan, your servicer must provide you with a written acknowledgment within 20 Business Days of receipt
of your request. A "qualified written request" is a written correspondence, other than notice on a payment coupon or other payment
medium supplied by the servicer, which includes your name and account number, and your reasons for the request. If you want to send a
"qualified written request" regarding the servicing of your loan, it must be sent to:
                                 PRIOR TO July 21, 2011:                   ON OR AFTER July 21, 2011:
                                 Aurora Loan Services LLC                  Aurora Bank FSB
                                 ATTN: CUSTOMER RESEARCH                   ATTN: CUSTOMER RESEARCH
                                 P.O. Box 1706                             P.O. Box 1706
                                 Scottsbluff, NE 69361-1706                Scottsbluff, NE 69361-1706
Not later than 60 Business Days after receiving your request, your servicer must make any appropriate corrections to your account and
must provide you with a written clarification regarding any dispute. During this 60 Business Day period, your servicer may not provide
information to a consumer reporting agency concerning any overdue payment related to such period or qualified written request.
However, this does not prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage documents. A Business
Day is a day on which the offices of the business entity are open to the public for carrying on substantially all of its business functions.
Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in circumstances where servicers are
shown to have violated the requirements of that Section. You should seek legal advice if you believe your rights have been violated.




                                                            INTERNET REPRINT
                                                                          390
                        No. 03-15-00011-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


                          Clare Trevarthen
                             Appellant

                                  v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                        APPENDIX ITEM 8


ITEM 8    Letter to Clare Trevarthen June 15, 2012   CR page 392
                                                      REPRESENTATION OF PRINTED DOCUMENT

 FA Aurora Bank.
    June 15, 2012




    3640123814188534GDB061512
    68569 D003318 001
    CLARE TREVARTHEN
    clo David Rogers
                                                                                    RE: Aurora Bank FSB
    2525 Wa!Dogwood Drive, Ste 600
    Austin TX 78746                                                                       Loan tt REDACTED
                                                                                                         4188
                                                                                        Natlonstar Mortgage LLC
                                                                                          Loan #        2692
                                                                                                  REDACTED




Dear Customer(s):
You are hereby notified that the servicing of your loan, that Is, the right to collect payments from you, Is being transferred from Aurora Bank FSB (Aurora Bank)
to Nationstar Mortgage LLC effective July 1, 2012. The assignment, sale or transfer of the servicing of the loan does not affect any terms or conditions of the
loan Instruments, other than terms directly related to the servicing of your loan.
Questions relating to the transfer of servicing from Aurora Bank before July 1, 2012 should be directed to Aurora Bank Customer Service Department at
1-800-550-0508 between 8:00 AM and 11:00 PM, Eastern Time Monday through Thursday, 8:00 AM to 9:00 PM ET Friday, and 8:00 AM to 4:00 PM ET
Saturday.
If you have questions relating to your loan after June 30, 2012, please contact Natlonstar Mortgage LLC's Customer Service. The business address, toil-free
telephone number and customer service hours for Natlonstar Mortgage LLC are:
                                                              Natlonstar Mortgage LLC
                                                              Customer Service
                                                              350 Highland Drive
                                                              Lewim4ite, Texas 75067
                                                              1-877-372-0512 Ext 95
                                                              8:00 AM to 8:00 PM CT, Monday through Thursday
                                                              8:00 AM to 5:00 PM CT, Friday
Effective July 1, 2012, please make your checks payable to Natlonstar Mortgage LLC and mall to the address below. Aurora Bank will forward any payments
or correspondence received after June 30, 2012 to Natlonstar Mortgage LLC for processing. If your payments are currently paid through an automate
deduction from your checking or savings account, this service will continue uninterrupted.
                                                                Natlonstar Mortgage LLC
                                                                Alin: Payment Processing
                                                                P.O. Bur 650783
                                                                Dallas, Texas 75265-0783
If you are currently making your loan payment through government allotment Or have established a third party relationship to automatically make payments on
your behalf, please ensure that (1) you take the necessary steps to advise them of your new loan number and (2) that the payee's name is changed to
Natlonstar Mortgage LLC.
If you are currently a biweekly payment customer, this service will continue. An agent for Natlonstar Mortgage LLC will contact you with regard to your
mortgage payments.	
                                •
If you have been paying premiums for optional lie, disability or accidental death Insurance, these policies will not transfer to Natlonstar Mortgage LLG.
In January 2013, you will receive a year-end statement from Natlonstar Mortgage LLC reflecting loan activity occurring between January 1, 2012 and
December 31, 2012. This statement will be matted no later than January 31, 2013.
You should also be aware of the following Information, which Is set out In more detail In Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12
U.S.C. Section 2605):
During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment received by Aurora Bank before Its due date may not
be treated by your new servicer es late, and a late fee may not be Imposed on you.
Section 6 of RESPA gives you certain consumer rights, If you send a "qualified written request' to your loan servicer concerning the servicing of your loan,
your servicer must provide you with a written acknowledgment within 20 business days of receipt of your request. A business day is a day on which the offices
of the business entity are open to the pubic for carrying on substantially all of Its business functions. A "qualified written request" Is a written correspondence,
other than notice on a payment coupon or other payment medium supplied by the servicer, which includes your name and account number and your reason for
the request.
Not later than 60 business days after receiving your request, your servicer must make any appropriate corrections to your account and must provide you with a
written clarification regarding any dispute. During this 60-day period, your sort/leer may not provide Information to a consumer reporting agency concerning any
overdue payment related to such period or qualified written request. However, this does not prevent the servicer from initiating foreclosure if proper grounds
exist under the mortgage documents.
Section 6 of RESPA also provides the damages and costs for Individuals or classes of Individuals In circumstances where servicers are shown to have violated
the requirements of that section. You should seek legal advice if you believe your rights have been violated.
Home Affordable Modification Program:
If you previously provided Information or documentation to Aurora Bank In support of your request for a possible loan modification under the federal
governments Home Affordable Modification Program ("HAMP") or you have been established on a HAMP Trial Period Plan, Aurora Bank will be transferring all
your documentation to Natlonstar Mortgage LLC.
Until the transfer date, you should continue to make your monthly Trial Period Plan payments to Aurora Bank. After the transfer date, you should make all Trial
Period Plan payments to Natlonstar Mortgage LLC, until such time that you are provided additional direction.
Prior to the transfer date, approval decisions regarding your request fore possible HAMP loan modification will be made by Aurora Bank. After the transfer
date, approval decisions regarding your HAMP loan modification request will be made by Natlonstar Mortgage LLC.
Other Loss Mitigation Options:
If you have previously provided information and documentation In support of your request for approval of other possible foss mitigation options (inducing a loan
modification, repayment agreement, forbearance agreement, short sale, refinance or deed-in-lieu of foreclosure) Aurora Bank will be transferring at of your
documentation to Natlonstar Mortgage LLC.
Prior to the transfer date, approval decisions regarding your request for other possible loss mitigation options will be made by Aurora Bank. After the transfer
dale, approval decisions regarding your loss mitigation option request will be made by Nallonster Mortgage LLC.
Please retain this Information with your loan documentation for future reference. Aurora Bank appreciates the opportunity to provide service on your loan and
for allowing us to be of service to you.

Sincerely,




Cassie Leet
Customer Service Manager




                                                                      INTERNET REPRINT
                                                                                    392
                       No. 03-15-00011-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


                         Clare Trevarthen
                            Appellant

                                 v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                       APPENDIX ITEM 9


ITEM 9    Corporate Assignment of Deed of Trust   CR page 468-469
                                                          ENE              1111
                                                                           11 1            FISSM
                                                                                           2 PGS
                                                                                                           2011021192


Recording Requested By:
AURORA LOAN SERVICES

When Recorded Return To:

ASSIGNMENT PREP
AURORA LOAN SERVICES
P.O. Box 1706
Scottsbluff, NE 69363-1706




 l
 ig 1 5/V?"57 $ CORPORATE ASSIGNMENT OF DEED OF TRUST
Williamson, Texas
SELLER'S SERVICING ft:0123814188 'TREVARTHEN'
OLD SERVICING #: FC

MERS # 100256014000672964 VRU #: 1-888-679-6377

Date of Assignment: March 7th, 2011
Assignor. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC AS NOMINEE FOR MERIDIAS CAPITAL,
INC. ITS SUCCESSORS AND ASSIGNS at 1901 E VOORHEES STREET, SUITE C, DANVILLE, IL 61834
Assignee: AURORA LOAN SERVICES LLC at 2617 COLLEGE PARK, SCOTTSBLUFF, NE 69361

Executed By: CLARE TREVARTHEN AND SPOUSE, GRANT TREVARTHEN, SIGNING PRO FORMA TO
PERFECT LIEN ONLY To: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC AS NOMINEE FOR
MERIDIAS CAPITAL, INC.
Date of Deed of Trust 12/27/2006 Recorded: 12/29/2006 as Instrument No.: 2006113657 In the County of
Williamson, State of Texas.

Property Address: 1202 MAHOGANY LANE, CEDAR PARK, TX 78613
Legal Description: As Referenced on Original Recorded Document

  KNOW ALL MEN BY THESE PRESENTS that in consideration of the sum of TEN and NO/100ths DOLLARS and
other good and valuable consideration, paid to the above named Assignor, the receipt and sufficiency of which is
hereby acknowledged, said Assignor hereby assigns unto the above-named Assignee, the said Deed of Trust having
an original principal sum of with interest, secured thereby, with all moneys now owing or that may hereafter become
due or owing in respect thereof, and the full benefit of all the powers and of all the covenants and provisos therein
contained, and the said Assignor hereby grants and conveys unto the said Assignee, the Assignor's beneficial
interest under the Deed of Trust.

   TO HAVE AND TO HOLD the said Deed of Trust, and the said property unto the said Assignee forever, subject to
the terms contained In said Deed of Trust. IN WITNESS WHEREOF, the assignor has executed these presents the
day and year first above written:

 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC AS NOMINEE FOR MERIDIAS CAPITAL, INC. ITS
SUCCESSORS AND ASSIGNS
On March 7th. 2011



By
JAN        SH, Vice-President




•FiRGRRGALSM03/07/2011 1253:47 PM- ALSIDIALSIA000000000000000708D5Er "DCWIW* 0123814188 TXW11.11 TRUST_ASSiGN ASSN "FIRGALSM




                                                                                                                                  flF:ED TO BE A TRUE AND
                                                                                                                               SORRECT COPY
                                                                                                                                    . NANCY E. RISTER, County Clerk
                                                                                                                                       Williamson County


                                                                                                                                    Paae	of	


                                                                                          468
CORPORATE ASSIGNMENT OF DEED OF TRUST Page 2 of 2


STATE OF Nebraska
COUNTY OF Scotts Bluff

On March 7th, 2011, before me, ROBERTA A. RUMMEL, a Notary Public in and for Scotts Bluff in the State of
Nebraska, personally appeared JAN WALSH, Vice-President, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their authorized capacity, and that by
his/her/their signature on the instrument the person(s), or the entity upon behalf of which the person(s) acted,
executed the instrument.

WITNESS my hand and official seal,                                             GENERAL NOTARY - Stak of Nebraska
                                                                                    ROBERTA A. RUMMEL
                                                                                    My Comm. Exp. Sept 18,2014 I

ROBERTA A. RUMMEL
Notary Expires: 09/18/2014
                                                                                                       (This area for notarial seal)




liRWARGALSr03W/2011 1Z53:47 FAW ALSIOIALSIA00000000C0000:10708059•TXWILLr 0123814188 TXWILLLTRUST ASSIGN ASSN **RFIGALSr



 LPS Land Records Division                                                    FILED AND RECORDED
 1525 W. Walnut Hill Lane                                                     OFFICIAL PUBLIC RECORDS 2011021192
 Suite 300
 Irving, TX 75038                                                                                     E.-Ruth.                  7177:`-'7.!-, TO BE A TRUE AND
                                                                                         03/31/2011 04:11 PM                    00PRECT COPY
                                                                                               MARIA $20.00
                                                                                                                                         NANCY E. RISTER, County Clerk
                                                                                 NANCY E. RISTER, COUNTY CLERK                           Williamson County
                                                                                     WILLIAMSON COUNTY, TEXAS
                                                                                                                                           	
                                                                                         469
                                                                                                                                       Paae 02        of
                         No. 03-15-00011-CV


          IN THE THIRD COURT OF APPEALS OF TEXAS


                          Clare Trevarthen
                             Appellant

                                  v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                        APPENDIX ITEM 10


ITEM 10    Substitute Trustee’s Deed              CR page 471-474
                                                                                       2011039311
                                                                                 Electronically Recorded
                                                                                    Official Public Records


                                                                                  Nancy E. Rister, County Clerk
                                                                                    2011 Jun 17 10:44 AM
                                                                                 Fee: $ 28.00	Pages: 4
                                                                                   Williamson County Texas




    TS No 1318457-05

    1111 11
          11110PPIP                1   MEI Ill
                                        Substituje Trustee's Deed
    NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR G '-
    STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED:(:
    FOR RECORD IN THE PUBLIC RECORDS* YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S c
    LICENSE NUMBER.

    STATE OF TEXAS
    COUNTY OF WILLIAMSON

    WHEREAS, CLARE TREVARTHEN AND SPOUSE, GRANT TREVARTHEN, SIGNING PRO FORMA TO 1
    PERFECT LIEN ONLY, in order to secure the payment of a Note for the sum set forth in said Note, payable to the
    order of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., ACTING SOLELY AS NOMINEE
    FOR NEVADA CORPORATION, made, executed and delivered to RICHARD HAWN, Trustee, a certain Deed of '
    Trust dated December 27, 2006, recorded in Volume XX, Instrument No. 2006113657, Page XX of the Real
    Property Records of WILLIAMSON County Texas, to which Deed of Trust and its record reference is here made for
    a detailed description of said Note, the terms and covenants of said Deed of Trust, and the lands and premises there
    conveyed, said land being more particularly described as follows

    LOT 83, WEST PARK OAKS PHASE I, A SUBDIVISION OF WILLIAMSON COUNTY, TEXAS,
    ACCORDING TO THE MAP OR PLAT OF RECORD IN CABINET G, SLIDES 338-339, PLAT RECORDS OF
    WILLIAMSON COUNTY, CORRECTED IN VOLUME 1323, PAGE 673 AND VOLUME 1323, PAGE 676,
    OFFICIAL RECORDS OF WILLIAMSON COUNTY, TEXAS.

    WHEREAS, said Note together with the liens securing same was transferred and assigned in due course for value
    before maturity to AURORA LOAN SERVICES, LLC.

    WHEREAS, it is provided in said Deed of Trust that failure to make any of the payments in the above described         •
    Note as the same became due and payable, or failure to comply with any or all of the covenants and conditions of , a ic
    said Deed of Trust, shall, at the option of AURORA LOAN SERVICES, LLC, or the legal or equitable holder a
    thereof, mature the whole of said Note and in such event or events and at the request of the owner or holder of said
    Note secured by said Deed of Trust, the said Trustee or his successors shall enforce said Trust by selling the:
    herembefore described land and premises according to law, and in accordance with the provisions of said Deed of. .
    Trust, all as more fully set out in said Deed of Trust; and,

    WHEREAS, Default was made in the payment of said note according to the terms, tenor and effect thereof, and the
    legal or equitable owner or holder of said note, after all required notices were given, evidenced by Affidavit of: E. •
    Notice to Debtors and Affidavit of Military Status, attached hereto and made a part hereof, declared the whole note
    immediately due and payable and the Trustee named in said Deed of Trust having been removed, the owner and
    holder of said indebtedness appointed the undersigned as Substitute Trustee, and requested the undersigned to sell    - 14.
    said land and premises according to law and in accordance with the provisions of said Deed of Trust, in satisfaction—    ri .
    of the indebtedness secured by said Deed of Trust; and,

    WHEREAS, the holder of the debt, by certified mail, has given written notice to the debtors at their last known
    address that the debtor was in default under the terms of the Deed of Trust and giving the debtor at least twenty days
    to cure the default (or thirty days if the above referenced Deed of Trust so states) prior to the entire debt being
    accelerated and the Notice of Trustee Sale given, and

    WHEREAS, the said land above described was advertised for sale, and written notices of sale were posted in
    accordance with the terms of said Deed of Trust and in accordance with the laws of the State of Texas pertaining to
    the foreclosure under the Deed of Trust, at least 21 days preceding the date of sale at the Courthouse Door of
    WILLIAMSON County, Texas, and
                                                   C.T7T!F-7n TO RE A TRUE AND
                                                   CORRECT COPY
                                                               NANCY P. R1STER: County Clerk
TDUSTX DOC                                                                                                    Page 1 of 3
                                                               Williamson County
•                                                                                     .L4
                                                                	471
                                                            Paae  of
TS No. 1318457-05


WHEREAS, the holder of the debt requested the Substitute Trustee and by this instrument the Substitute Trustee
swears, deposes and states under oath that there was served written notice of the proposed sale by certified mail at
least twenty-one (21) days preceding the date of sale on each debtor obligated to pay such debt according to the
records of such holder by deposit of the Notice, enclosed in a postpaid wrapper, properly addressed to each debtor at
the most recent address shown by the records of the holder of the debt, in a post office or official depository under
the care and custody of the United States Postal Service; and a copy of such Notice of Sale was filed with the
County Clerk of such County preceding the date of this sale, and that the Mortgagor(s), his (their), heirs and/or
assigns are alive and are not in the military service and were not in the military service on the day of sale nor 9
months prior to the day of sale.

WHEREAS, I, the said Substitute Trustee, after all prerequisites required by law and/or by said Deed of Trust have
been duly satisfied by the holder of the Note, and by said Substitute Trustee, did conduct the sale on June 07, 2011,
said sale beginning no earlier than 10:00am o'clock and being concluded within 3 hours of such starting time on the            cr
date for which said sale was advertised, offering the said land and premises for sale and conducting said sale in the    )ci
area of the Courthouse designated by the Commissioner's Court, pursuant to Section 51 002 of the Texas Property
Code as the place where foreclosure sales are to take place and if no place was designated by the Commissioner's
Court, the sale was conducted at the place where the Notice of Trustee's Sale was posted in the County Courthouse;
and,

WHEREAS, at the said sale AURORA LOAN SERVICES, LLC, (hereinafter "Grantee"), whose address is 2617
COLLEGE PARK DRIVE SCOTTSBLUFF NE 69361-2294, bid for said land and premises the sum of
S157,110 55, which was the highest and best bid offered for said land and premises, whereupon said land and
premises were knocked off and sold for said sum to the said Grantee in accordance with the terms and provisions of
said Deed of Trust,

NOW THEREFORE, KNOW ALL MEN BY THESE PRESENTS: that I, the said Substitute Trustee, named and
appointed under the terms of said Deed of Trust, acting herein under and by virtue of the power conferred upon me
by the said Deed of Trust, and in accordance with the laws of the State of Texas, for and in consideration of the sum              .t., a
bid as aforesaid, which amount has been applied in accordance with the terms of said Deed of Trust on the                         ..c )
indebtedness secured by it, do hereby bargain, sell and convey unto the said Grantee the said herembefore described            .„, o -.~
land and premises, together with all and singular the rights and appurtenances to the same in anywise belonging.."                  r■I   `,!r,
        ,                                  .

TO HAVE AND TO HOLD the said property unto the said Grantee, its successors and assigns, forever, in fee
simple, and I, the said Substitute Trustee, acting in the capacity and manner aforesaid, by virtue of the power vested                           r
in me under the terms of said Deed of Trust, do hereby bind and obligate the said mortgagor(s), his (their) heirs,                          Al
assigns, executors and administrators to warrant and forever defend all and singular the right and title to said                    ..:: .r :d
property unto the said Grantee, its successors and assigns, against every person whomsoever lawfully claiming or to
claim the same or any part thereof




  TDUSTX DOC	                                                                                               Page 2 of3


                                                         CE77.17-!ED TO BE A TRUE AND
                                                         'CORRECT COPY
                                                                     NANCY E R1STER, County Clerk
                                                                     Williamson County

                                                                  Paae	of	

                                                                       472
TS No. 1318457-05


EXECUTED this instrument on          k H e 13( eR.,9/1


                                                          Substitute Trustee

State of Texas     c
County of 'The tJ f..5

SUBSCRIBED AND SWORN TO (OR AFFIRMED) before me,                 Ade /&                           ,.            on
this 5 day of..ftecp.20 a by

personally known to me or proved to me on the basis of satisfactory evidence to be the person(s) who appeared
before me.

                                CARTER
                                CARTER              Signature      0     Public
                 Notary Public, Sims of TOM
         ;4:67 My Commission Expires
                     January 06, 2012

RETURN TO:

CAL-WESTERN RECONVEYANCE CORPORATION
PO BOX 22004
EL CAJON CA 92022-9004




TDUSTX DOC                                     OEFMF:=_TD TO BE A TRUE AND                             Page 3 of 3
                                               CORRECT COPY
                                                           NANCY E. RISTER, County Clerk
                                                           Williamson County

                                                        Page    -3        	 f	
                                                                          o




                                                                   473
                               AFFIDAVIT OF NOTICE TO DEBTORS
                              AND AFFIDAVIT OF mmrrARy STATUS

TS No. 1318457-05

THE STATE OF TEXAS
COUNTY OF WILLIAMSON

BEFORE ME, the undersigned authority, on this day personally appeared Affiant below named, who after being by
me duly sworn did state as follows:

"The Notice of Trustee's Sale was posted at least twenty-one (21) days preceding the date of the sale at the
Courthouse door of the County in which the property is located, and if appropriate, at two (2) other public places in                                     Cr
such county, as set forth on the Notice of Trustee's Sale. A signed Notice of Trustee's Sale VMS tiled in the office of
the County Clerk of such county at least twenty-one (21) days preceding the date of the sale. In addition, the
holder(s) of the debt cause the Notice of Trustee's Sale to be served and said Notice was served by Certified Mail
upon all debtors obligated to pay the debt described in said Notice of Trustee's Sale, according to the records of such
holder(s), at least twenty-one (21) days preceding the date of sale. The service was completed by depositing said
written notice, enclosed in a postpaid wrapper, properly addressed as shown by the records of the holder(s) of the
debt, in an official depository under the care and custody of the United States Postal Service."

"The debtor(s) in default under the Deed of Trust/Security Instrument on the property described in the Notice of
Trustee's Sale were served with written notice by certified mail of their default, and were given at least twenty (20)
days to cure the default before the entire debt became due and notice of sale was given; such writing gave notice of
intent to accelerate if such default was not cured."

"To the best of my knowledge, the owners of the property on the date of the Trustee's Sale, which date of sale and
property are set forth and described in the Notice of Trustee's Sale were not in the military service nine (9) months
prior to said Trustee's Sale."

EXECUTED on June 08, 2011


                                                           SI   n Smo         , A.VP.
SUBSCRIBED AND SWORN TO BEFORE ME, on June 08, 2011, to certify which w ess my hand and seal of
office.


State of California
County of San Diego

Subscribed and sworn to (or affirmalawsphEst.• _                                                                                    t9;
of - ,c,„                20_liby                         s-A3w
                                                             • ,Tr.ved to me on the
basis of satisfactory evidence to be the person(s) who appeared befor3 me.                                                    r.

             Seal
                                       Signature

                               ROSALYN HALL
                              COMM. *1793727 z
                             Notary Public - Carbone ti
              z                San Diego County        -
                             Comm. Ex as liar. 16, 2012




                       STATE OF TEXAS
NVLAFD DOC                                                                                                 Page 1 of
                       COUNTY OF WILLIAMSON
                       I, NANCY E. RISTER, COUNTY CLERK, DO
                       HEREBY CERTIFY THAT THIS IS A TRUE AND
                       CORRECT COPY AS SAME APPEARS OF RECORD
                       IN MY CUSTODY.
                       W                                                                                                   7_0 BE A IBUE AND


                                  my hand and seal of office on6aX AZ, 1/
                                                                                                              OFRIECT COPY


                                                                                                                          NANCY E. RISTER, County C:erk
                            ......    NANCY E RISTER, COUNTY CLERK                                                        1:ulramson County
                                            IAMSON C LINTY, T - XAS
                                                            474  _Deputy                                               Page           of
                        No. 03-15-00011-CV


          IN THE THIRD COURT OF APPEALS OF TEXAS


                          Clare Trevarthen
                             Appellant

                                 v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                        APPENDIX ITEM 11


ITEM 11    Notice of Appeal                       CR page 731-737
                                                                           Filed: 12/3/2014 1:31:37 PM
                                                                           Lisa David, District Clerk
                                                                           Williamson County, Texas
                                                                           Ellie Saucedo



                                   CAUSE NO. 14-0187-C26

CLARE TREVARTHEN                                §
                                                §                IN THE DISTRICT COURT
Plaintiff                                       §
                                                §
v.                                              §                26th JUDICIAL DISTRICT
                                                §
NATIONSTAR MORTGAGE LLC,                        §
AUCTION.COM. JEREMIAH                           §
MCCLAIN, PAMELA CIRKIEL                         §
SHAMICA THOMAS, HELEN G.                        §
KINNEMAN                                        §
                                                §
Defendants                                      §       WILLIAMSON COUNTY, TEXAS


                            PLAINTIFF’S NOTICE OF APPEAL


Plaintiff, Clare Trevarthen, notices this court that he will appeal the court’s orders signed
November 10, 2014.


     1. Plaintiff is Clare Trevarthen.
     2. Defendants are Nationstar Mortgage LLC, Auction.com, Jeremiah McClain, Pamela
        Cirkiel, Shamica Thomas, Helen G. Kinneman.
     3. September 5, 2014 Defendant Nationstar Mortgage LLC filed its Traditional and
        No-Evidence Motion for Summary Judgment and Motion to Sever.
     4. October 1, 2014 Plaintiff filed her response to Nationstar Mortgage LLC’s Motion.
     5. October 6, 2014 Defendant Nationstar Mortgage LLC filed its reply to Plaintiff’s
        Response.
     6. October 8, 2014 Plaintiff filed her response to Nationstar Mortgage LLC’s Motion.
     7. November 10, 2014 this court signed its “Final Order Granting Defendant
        Nationstar Mortgage LLC’s Traditional and No-Evidence Motion for Summary
        Judgment and Motion to Sever”.
     8. Plaintiff desires to appeal and files this notice.
     9. The appeal is taken to the Third Court of Appeals.
     10. A copy of the order to be appealed is attached as “Attachment 1.”

                                                             Envelope# 3362415
                                               731
   11. This notice is filed within 30 days of this court’s issuance of its judgment.


                                                     RESPECTFULLY SUBMITTED,


                                                     David Rogers, Attorney at Law
                                                     1201 Spyglass, Suite 100
                                                     Austin, TX 78746
                                                     (512) 923-1836
                                                     (512) 201-4082 (fax)
                                                     DARogers@aol.com




                                                     /s/David Rogers______________
                                                     David Rogers
                                                     State Bar #24014089
                                                     Attorney for Plaintiff


                             CERTIFICATE OF SERVICE

       Pursuant to Texas Rules of Civil Procedure, a true and correct copy of the foregoing
has been sent on this the 3rd day of December, 2014 to counsel for all parties of record.

B. David L. Foster
John W. Ellis
Locke Lord LLP
600 Congress Avenue, Suite 2200
Austin, Texas 78701


                                                     /s/David Rogers______________
                                                     David Rogers
                                                     State Bar #24014089
                                                     Attorney for Plaintiff




                                            732
Attachment 1




    733
734
                                                                                      APPEALS INDEX


                                                                                INDEX TO 14-0187-C26


CLARE TREVARTHEN V. NATIONSTAR MORTGAGE, LLC                                                    §        IN THE DISTRICT COURT
                                                                                                §
                                                                                                §        26TH JUDICIAL DISTRICT COURT
                                                                                                §
                                                                                                §        WILLIAMSON COUNTY, TEXAS



Cover Letter . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Index . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Docket Sheet . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Case Summary Sheet

01 Plaintiff's Original Petition, Filed 03-03-14

02 Defendant's Original Answer, Filed 04-01-14

03 Plaintiff's First Amended Petition, Filed 04-03-14

04 Plaintiffs' Request for Issuance of New Citations, Filed 04-03-14

05 Defendant Helen G. Kinneman's Original Answer, Affirmative Defenses in Inferential Rebuttal,
Filed 05-08-14

06 Notice of Appearance, Filed 05-08-14

07 Defendant Heen Kinneman's Original Answer, Affirmative Defenses and Inferential Rebuttal,
Filed 05-08-14

08 Notice of Appearance, Filed 05-08-14

09 Certificate of Written Discovery, Filed 05-08-14

10 Certificate of Written Discovery, Filed 05-08-14

11 Defendant Shamica Thomas' Original Answer, Filed 05-13-14

12 Defendant Auction.com's Original Answer, Filed 05-16-14

13 Special Appearance of Jeremiah McClain and Answer Subject Thereto, Filed 05-16-14
                                                                                                 735
14 Plaintiff's Notice of Non Suit, Filed 06-30-14

15 Defendant Nationstar Mortgage LLC's Traditional and No-Evidence Motion for summary
Judgment and Motion to Sever, Filed 08-29-14

16 Plaintiff's Response to Defendant Nationstar Mortgage LLCs Traditional and No-Evidence
Motion for Summary Judgment and Motion to Sever, Filed 10-01-14

17 Defendant Nationstar Mortgage LLC's Reply in Support of its Traditional and No-Evidence
Motion for Summary Judgment and Motion to Sever and Response to Plaintiff's Objections, Filed
10-06-14

18 Defendant Nationstar Mortgage LLC's Objections to Plaintiff's Summary Judgment Evidence,
Filed 10-06-14

19 Plaintiff's Sur-Reply to Defendant Nationstar Mortgage LLC's Traditional and No-Evidence
Motion for Summary Judgment and Motion to Sever, Filed 10-08-14

20 Final Order Granting Defendant Nationstar Mortgage LLC's Traditional and No-Evidence
Motion for Summary Judgment and Motion to Sever, Signed 11-10-14

22 Plaintiff's Notice of Appeal, Filed 12-03-14

Bill of Cost

Clerks Certificate




                                                          736
737
                         No. 03-15-00011-CV


          IN THE THIRD COURT OF APPEALS OF TEXAS


                          Clare Trevarthen
                             Appellant

                                  v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                        APPENDIX ITEM 12


ITEM 12    Excerpts from hearing October 7, 2014   RR page 18-31
                                                                        18

 1                  And, finally, we do have objections that we

 2   filed, your Honor, in response -- regarding plaintiff’s

 3   response.   Plaintiff attached 20 some-odd exhibits to their

 4   response as well as three verifications by the plaintiff.      But

 5   the exhibits attached are not referenced in any of the

 6   verifications, and there is no authentication to prove these

 7   exhibits up.   So, our objection, your Honor, is that the Court

 8   strike all the exhibits which have not been properly

 9   authenticated that were attached to plaintiff’s response.

10   That was in Tab 4, the last Tab 4, in our motion in the

11   notebook today.    There’s a copy of those objections.

12                  Thank you, your Honor.

13                  THE COURT:    Thank you.

14                  Mr. Rogers.

15                  MR. ROGERS:    Your Honor, is there some evidence?

16   The demonstrative exhibits that the Court has here in front of

17   it show that there is some evidence.      These are arranged

18   chronologically.   There’s a key here at the top to tell you

19   who is who because, frankly, you can’t tell the players in

20   this case without a scorecard.

21                  The first thing that Mr. Ennis (sic) said was

22   that the borrower sued the lender, while later he said the

23   lender was Meridias Capital.     Meridias Capital is not a party

24   to this lawsuit, your Honor.     And keeping track of who is who

25   is the fundamental problem that my client has had all along
                                                                        19

 1   because in her effort to get a modification where she sent

 2   many, many payments, evidence of which is included in the

 3   records specifically testified to in her verification -- her

 4   declaration, unlike what you might gather from reading the

 5   response -- "Trevarthen only made three payments."   Well,

 6   we’ve got evidence there that during the modification period

 7   she made at least 17 payments.

 8                 Was she in default?   I would say that there is a

 9   fact question there.   Certainly there is far more evidence of

10   payment introduced than has been acknowledged by Nationstar

11   which brings me to another question.   Who is Nationstar?    And

12   what is their interest in the property?   I thought I knew the

13   answer to that question, your Honor.   The reason that I

14   thought I knew the answer to that question was that in a prior

15   case we had a declaration by the same woman who has made a

16   declaration in this case.   And that declaration was very

17   definitive.

18                 MR. ELLIS:    Your Honor, just to be clear, the

19   documents he’s referring to in the response are -- this

20   document is one of the many that is not properly

21   authenticated.   That’s part of our objection.

22                 MR. ROGERS:   Your Honor, if for some reason the

23   Court doesn’t want to take notice of what we’ve got attached

24   to our response, we would ask that the Court take judicial

25   notice of the declaration attached to their prior motion for
                                                                         20

 1   summary judgment in the 368th District Court last October,

 2   your Honor.   We are just bringing that declaration to the

 3   Court’s attention.    We’ve got that attached to our response as

 4   Exhibit X.    That declaration of Kristen Trompisz,

 5   T-r-o-m-p-i-s-z, and it’s Kristen, K-r-i-s-t-e-n, says in

 6   Paragraph 3, "On June 29, 2012, Aurora Loan Services, LLC, was

 7   acquired by Nationstar Mortgage, LLC."      It seems very clear.

 8                  All of the rights and liabilities of Aurora,

 9   LLC, were acquired by Nationstar on June 29, 2012.      Based on

10   that in large part, we dismissed our prior lawsuit because

11   Nationstar wasn’t a defendant in the prior lawsuit, and we

12   thought, okay, we’ve got to figure out what these

13   relationships are, you know, who, you know -- we’ve got to

14   name Nationstar, all of our claims now that we had against

15   Aurora would be good against Nationstar because Nationstar

16   acquired all the rights and responsibilities.

17                  MR. ELLIS:    Objection, your Honor.   I’m just --

18   make sure I’m reading from the same document.     It says -- are

19   we reading at Paragraph 8?

20                  MR. ROGERS:    Exhibit X, Paragraph 3.

21                  MR. ELLIS:    Paragraph 3.   Just for rules of

22   optional completeness, that paragraph states on June 29, 2012,

23   Aurora Loan Services, LLC, was acquired by Nationstar

24   Mortgage, LLC, end paragraph.

25                  MR. ROGERS:    That’s -- that’s exactly what I
                                                                      21

 1   said.

 2                 MR. ELLIS:    The rest is attorney argument.

 3                 MR. ROGERS:   And then we get our motion for

 4   summary judgment this year in this case.   And the exact same

 5   person swears to something materially different.   Again, it’s

 6   Paragraph 3, and it’s -- and it’s the first exhibit attached

 7   to their motion for summary judgment.   "On June 29, 2012,

 8   Nationstar Mortgage, LLC, acquired a substantial amount of

 9   Aurora Loan Services, LLC’s, assets, including the servicing

10   rights to the loan."   Your Honor, that’s the difference

11   between saying, "I bought the restaurant" and "I bought a

12   hamburger."

13                 We don’t know suddenly, because this woman

14   changed her testimony a year later, what the relationship

15   between Aurora and Nationstar is.   We would like to be granted

16   an opportunity to engage in discovery to find out which

17   statement, if either, is true.    But it’s clear they can’t both

18   be true.   Either Nationstar bought all of Aurora or Nationstar

19   bought part of Aurora.   But they can’t buy all of it and just

20   buy part of it.   It’s a hamburger, or it’s the whole

21   restaurant.   So, essentially, your Honor, one or the other of

22   those declarations is perjured.   And we would ask that the

23   entire declaration be thrown out.   And once that declaration

24   is thrown out, then they’ve got no evidence.

25                 At the beginning of this process in 2006, Ms.
                                                                       22

 1   Trevarthen -- Mrs. Trevarthen took out an interest-only note

 2   for $136,000.00 from Meridias Capital.   And one of the things

 3   that we got from the other side in the prior litigation was a

 4   MERS Milestone Report.   MERS was a defendant in the prior

 5   litigation.   We asked them to produce that.   "What is it that

 6   you show happened to the note and the debt and the debt and

 7   the deed of trust over time?"

 8                 And it turns out that what MERS believes

 9   happened and what is reflected by the letters to my client and

10   by the public record are not the same.   Everyone agrees that

11   there was a note and deed of trust that was signed on or about

12   December 28, 2006.    Now, the MERS system shows that there was

13   a registration there, Meridias Capital, same day.   Seems fine

14   so far.   And then there’s a transfer of beneficial rights from

15   MERS to what we’ve designated as ALS Number 1 which is Aurora

16   Loan Services, LLC.   At that point Aurora Loan Services, LLC,

17   is designated as the investor or common parlance, the owner of

18   the note and deed of trust.   So far, so good.

19                 Our client gets a notice of an assignment of

20   sale and servicing rights, and this is included as our Exhibit

21   P, but it’s also included in their exhibits, that says that

22   Florez Consulting Company has transferred the servicing rights

23   to Aurora Loan Services.   Whether it’s Aurora Loan Services,

24   Inc., or Aurora Loan Services, LLC, or Aurora Loan Services

25   FSB, we don’t know.   It’s not clearing in the document.
                                                                         23

 1                 But what is mystifying is:     Who is Florez

 2   Consulting Company?   And where did they get any rights to

 3   transfer anything to ALS?    There’s no evidence anywhere in the

 4   record that these people even had any rights to transfer to

 5   ALS.   Florez Consulting Company is not Meridias Capital.      So

 6   this first transfer here of servicing rights may be a bogus

 7   transfer, and it doesn’t involve MERS at all.

 8                 Then MERS says there’s a transfer of the flow

 9   servicing rights, whatever those are, from Meridias Capital to

10   Aurora Bank, FSB.   Okay.   So the beneficial rights and the

11   flow servicing rights are transferred to two different

12   entities according to MERS.

13                 But, also, it says in the MERS document that

14   Aurora Bank, FSB, is the servicer and that Aurora Loan

15   Services, LLC, is the subservicer.   And then, according to

16   MERS, the next document, -- and we’ve got this bracketed

17   because they’re connected.    It’s a transfer of the same item.

18   -- there’s a transfer of flow servicing rights from Aurora

19   Loan Services, LLC.   Well, wait a minute.    Aurora, FSB, is the

20   party that has those rights according to the prior MERS

21   document.   But now somebody who doesn’t have the rights is

22   transferring them to Lehman Brothers Holding.     And Lehman

23   Brothers Holding is the servicer.

24                 Okay.   Then there’s a transfer of beneficial

25   rights.   Now, last time we checked, the beneficial rights were
                                                                       24

 1   in Aurora Loan Servicing, LLC.    They’re transferred by them to

 2   Bank of America as trustee.    Bank of America, as trustee, is

 3   designated as the investor, again, according to the MERS

 4   document.

 5                  Then there is a release of interim funder

 6   interest by UBS Warburg, the New York Investment Bank.      Not

 7   clear where they came in, but they’ve released whatever they

 8   had.   And then this beneficial rights which was in the hands

 9   of B of A here is transferred by ALS again.     Wait a minute.

10   They already gave away all their rights, but now they’re

11   transferring rights they don’t have to Wilmington Trust

12   Company.    Again, these are all admitted by MERS in their

13   Milestone report.

14                  All this green stuff is invisible to my client

15   and invisible to the outside world.     This is MERS.   This is

16   the black box.   Nobody in the outside world knows about that.

17   What we know about is the letters and the things that are in

18   the public record.

19                  So my client gets a letter December 15, 2008,

20   from Michael J. Schroeder, P.C.    He claims in that letter that

21   Aurora Loan Services is the servicer, and Aurora Loan

22   Services, LLC, is the owner and the holder, identifies one as

23   the LLC, one as Aurora Loan Services, obviously some different

24   company, probably Aurora Loan Services, Inc., but maybe he

25   means Aurora, FSB.    We don’t know.   And that confusion
                                                                       25

 1   continues throughout the whole train of this -- of this loan.

 2                  Okay.   And then a few months later my client

 3   gets a letter, notice of default, from Aurora Loan Services.

 4   Doesn’t say if it’s LLC or INC or FSB.   And this claims now

 5   that Aurora Loan Services which was the servicer previously is

 6   now the debt collector and that LXS 20007-6 is the mortgagee.

 7   No indication of a transfer to LXS 2007-6.

 8                  We get a letter notice of trustee sale, again,

 9   from Mr. Schroeder.    He identifies the same to ALS entities as

10   servicer and owner and holder that he identified before which

11   is different than who ALS described as the mortgagee in the

12   letter two months prior.

13                  Two weeks later in response to a qualified

14   written request which is a letter that’s authorized under

15   Federal statutes to enable borrowers to find out from lenders

16   and servicers, "What’s going on with my loan?   Who owns it?

17   Who do I have to pay?   What’s going on?" because, obviously,

18   my client having received these letters, doesn’t know who’s

19   who.   She knows that’s inconsistent, so she gets a response to

20   the QWR from Carl Washer, LLP.   And they identify LXS 2007 as

21   the owner of the note, ALS as the servicer, master and

22   subservicer.   So this is a different company than that.    And

23   the owner of the note is not the one that was identified two

24   weeks prior by MJS.    My client gets this QWR response, and all

25   it does is compound the confusion.   At this point, I dare
                                                                        26

 1   anybody to tell me who the owner of the note is.     Certainly

 2   Aurora is making contradictory claims.

 3                   January of 2011, my client gets a notice of

 4   default from Aurora Loan Services, LLC.      In that notice of

 5   default, they identify the LXS, this LXS 2007-6, as the

 6   mortgagee.    Okay.   So now we’ve got the mortgagees going

 7   Ping-Pong back and forth between ALS Number 1 and LXS and Bank

 8   of America.    Maybe there is a relationship between Bank of

 9   America and this trust.    We don’t know.

10                   My client gets a notice of substitute trustee

11   sale.   This is now the third notice of substitute trustee sale

12   she’s gotten from Naomi Feistel.    And that says LXS isn’t the

13   mortgagee anymore.    It’s Aurora Loan Services, not the LLC.

14   The LLC is the servicer.    Then we get some action in the

15   public records.    MERS transfers to ALS Number 1 making ALS

16   Number 1 the mortgagee.    That’s the LLC.

17                   Then there is an appointment of the substitute

18   trustee.   For the first time, there’s an appointment of

19   substitute trustee.    So all of these prior notices of trustee

20   sale were all done completely without authorization.     They’re

21   completely Illegal.    And these, there’s never even any attempt

22   to ratify the Schroeder letters.

23                   Now, if Schroeder is Aurora’s agent, then Aurora

24   is liable for this.    If Nationstar bought Aurora lock, stock,

25   and barrel, Nationstar is liable.    If Nationstar bought part
                                                                      27

 1   of Aurora but didn’t assume their liabilities, then maybe

 2   we’ve got the wrong defendant, and Nationstar is in here

 3   defending somebody else.   And, as your Honor is well aware, I

 4   can’t defend a third party without being engaged on behalf of

 5   that third party.

 6                 And Aurora Loan Services is not even named in

 7   this suit, again, because of the prior affidavit, the prior

 8   declaration from October of last year, "Aurora Loan Services

 9   has been taken over in its entirety by Nationstar," which now

10   apparently isn’t true.

11                 So we’ve got musical mortgagees.   Finally a

12   substitute trustee is named.    We get a notice of trustee sale.

13   And again the mortgagee changes.   So Aurora Loan Services --

14   Aurora Loan Services, LLC, is just the servicer.   So here in

15   the space of five months we get five different parties

16   claiming to be the mortgagee.

17                 My client sends another QWR letter because she’s

18   confused.   We get a response in May from another law firm on

19   behalf of Aurora Loan Services, LLC.   Now we’ve got a trustee,

20   and the LXS Trust is the owner of the debt.   The owner of the

21   debt, or, in other words, the mortgagee has now changed again.

22                 This comes from the MERS report.   Frankly, I

23   don’t know what "transfer of seasoned rights means," but

24   that’s what happens there.   And ALS transfers the rights that

25   had previously been assigned to Lehman Brothers Holding to
                                                                       28

 1   itself.    Lehman Brothers doesn’t transfer those rights.   ALS

 2   transfers it on their own.    Three days later ALS, LLC,

 3   forecloses on my client.

 4                   Now, opposing counsel says, "Well, all of this

 5   is about MERS, the challenge to the MERS system."    And I will

 6   admit I think the MERS system doesn’t comply with Texas law.

 7   We have some argument about that.    The Texas Supreme Court has

 8   never affirmed that it does.    We have some extensive briefing

 9   about choces in action and how all of that relates.    We look

10   at the 2007 Daughters of Charity Case where the Supreme Court

11   says you can’t separate liens and debts.    They travel

12   together.

13                   But leaving that aside for the moment, let’s say

14   all of this MERS stuff is just hunky-dory.    Here’s the

15   problem.    We have a foreclosure on June 6th.   Somebody else is

16   the mortgagee on May 10th.    Someone else is the owner of the

17   debt on May 10th.    Let’s assume that there is a transfer from

18   LXS on the very same day, even though it’s not reported in the

19   property records anywhere.    There’s no evidence that it

20   happens, but let’s say that the owner of the debt changes

21   later on the 10th from the LXS Trust to Aurora Loan Services.

22                   In order to foreclose, both the deed of trust

23   and the statute require that the foreclosing party send out

24   two notices.    The minimum time required for the two notices is

25   50 days under the statute, 60 days under the deed of trust.
                                                                      29

 1   There are not 50 days or 60 days between these two dates.

 2                  This admission by Aurora Loan Services that

 3   someone else is the owner of the debt on this date, someone

 4   else who has never instructed my client to pay them, by the

 5   way, and we’ve got a declaration on that -- LXS 2007-6 never

 6   sent a "Pay Aurora" notice to my client.   And, obviously, at

 7   this point they were the current mortgagee, according to

 8   Aurora Loan Services.

 9                  In order for Aurora to qualify under the statute

10   as a statutory mortgage servicer who is allowed to administer

11   a foreclosure on behalf of another party, the current

12   mortgagee must send a notice to the mortgagor instructing them

13   to pay the mortgage servicer.   Without that, the mortgage

14   servicer cannot administer the foreclosure.   Why?   Because

15   with confusion like this, unless you get a notice from the

16   owner of the note, the person entitled to collect the debt,

17   you don’t know who these people are and what their

18   relationship to what’s going on is.   Is Aurora, LLC, pulling a

19   fast one?   Or is Aurora, FSB, pulling a fast one?   Or is

20   Aurora, Inc., pulling a fast one?   I think they’re all at the

21   very least -- a charitable characterization of this is they

22   are confused about who owns what and who has what rights.

23                  And they admitted inside the window that Aurora

24   Loan Services, LLC, was not a party entitled to collect or the

25   party entitled to foreclose.    So even if all of the MERS stuff
                                                                        30

 1   is perfectly fine and even if there’s an invisible MERS

 2   assignment right here, they fail the test under Property Code

 3   51, and the foreclosure is void.

 4                  There’s a substitute trustee’s deed, foreclosure

 5   by Aurora Loan Services.    But Aurora Loan Services now is

 6   claiming to be the mortgagee.    On the notice, though, it was

 7   Aurora Loan Services, not Aurora Loan Services, LLC, that was

 8   claiming to be the mortgagee.    They can’t keep their story

 9   straight.    Well, your Honor, I submit that if you tell the

10   truth, you have less to remember.

11                  Now, if the foreclosure actually happened, the

12   debt ceases to exist because it’s been satisfied by the

13   foreclosure.   The amount on the foreclosure that was bid in

14   was $157,000.00 on a $136,000.00 note.    So why does my client

15   get a welcome notice that says, "We’ve transferred your loan

16   servicing rights.    Pay Aurora Loan Services, FSB.   They’ll be

17   accepting payments"?    On what debt exactly?

18                  This is an admission by a party opponent, your

19   Honor, that this foreclosure is no good.    Now, the MERS

20   internal documentation tries to catch up in February of the

21   next year.   They say they completely reversed the foreclosure.

22   They updated the mortgage information, and then they completed

23   the foreclosure all in the same day.    And the effect of that

24   is somehow to make Aurora, FSB, the new subservicer.    But they

25   undid the foreclosure seven months later on one day.    No
                                                                        31

 1   notice was ever sent to anybody.    And then they redid the

 2   foreclosure.   I’m pretty sure if you’re going to do a

 3   foreclosure in Texas you have to send some notices and send

 4   somebody down to the courthouse and file something in the

 5   public records.   None of that happened.

 6                  Then four months later my client gets a letter

 7   transferring the servicing rights, the servicing rights on the

 8   note that doesn’t exist.    Or maybe the note does exist because

 9   the foreclosure didn’t happen.    Again, your Honor, this is an

10   admission by a party opponent that the foreclosure didn’t

11   happen because if the foreclosure happened there would be no

12   loan servicing rights to transfer to Aurora, FSB.

13                  And then we get this declaration from Ms.

14   Trompisz the day before Halloween last year.     She says Aurora

15   Loan Servicing -- Aurora Loan Services, LLC, is Aurora Loan

16   Services and that Aurora Loan Services, LLC, was acquired in

17   its entirety by Nationstar.    Ten months later she says that’s

18   not true.

19                  I submit, your Honor, there is a fact issue in

20   here somewhere.   And summary judgment is inappropriate.   And

21   it would be inappropriate for the Court to accept the

22   declaration of someone who has shown herself to have perjured

23   herself in her declarations in this courthouse.

24                  THE COURT:   All right.   I have a dental

25   appointment in 15 minutes, and I have to leave.     If you want
                         No. 03-15-00011-CV


          IN THE THIRD COURT OF APPEALS OF TEXAS


                          Clare Trevarthen
                             Appellant

                                  v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                        APPENDIX ITEM 13


ITEM 13    Declaration of Kristen Trompisz
                           No. 03-15-00011-CV


          IN THE THIRD COURT OF APPEALS OF TEXAS


                            Clare Trevarthen
                               Appellant

                                   v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                           APPENDIX ITEM 14


ITEM 14    Exhibit chart
                                                               TREVARTHEN / MAHOGANY
Aurora Bank FSB......................AB           Florez Consulting Company.....FLO              Nationstar Mortgage, LLC........NM             BENEFICIAL RIGHTS
Aurora Loan Services, LLC.......ALS#1             LaSalle Bank Ntl. Assoc. ..........LS          Michael J. Schroeder, P.C..........MJS       FLOW SERVICING RIGHTS
Aurora Loans Services.............ALS#2           Lehman Brothers Holdings......LBH              Juanita Strickland....................STR          INVESTOR
Bank of America......................BofA         Lxs 2007-6...............................LXS   UBS Warburg...........................UBS         MORTGAGEE
Cal-Western Recon. Corp.........C-W               Meridias Capital......................MC       Wilmington Trust Co................WTC              OWNER
Naomi Feistel...........................Feistel   McGinnis Tessitore Wutscher .......MTW         Kahrl Wutscher LLP..................KW             SERVICER
                                                                                                                                                SUSTITUTE TRUSTEE

  Exhibit A MERS Milestone Report                  Exhibits B – BB

DATE/EXHIBIT                     DOCUMENT TYPE                                    FROM                            TO                         CLAIM
 12-28-2006 / 	  Note & Deed of Trust	 Trevarthen 	 MC	                                                                                      MC =Mortgage
 B (Note) C (DOT)				                                                                                                                        MERS = Beneficiary
 				                                                                                                                                        Note =$136K
 12-28-2006 	              Registration 	                                         MC		                                                       MC = Servicer
 2-14-2007 	               Trans. Beneficial Rights	                              MC	                             ALS#1 	                    ALS = Investor		 		
 2-16-2007 / P 	           Notice of ASN/Sale Servicing	                          FLO	                            ALS#2	                     ALS#2 = Servicer
 6-18-2007 	 Trans. Flow Servicing Rights 	 MC	 AB	                                                                                          AB = Servicer
 				                                                                                                                                        ALS#1 = Subservicer
 6-21-2007 	               Trans. Flow Servicing Rights 	                         ALS#1 	                         LBH	                       LBH = Servicer
 7-2-2007 	                Trans. Beneficial Rights	                              ALS#1 	                         BofA as Trustee	           BofA as Trustee = investor
 10-15-2007 	              Release Interim Funder Interests	                      UBS
 12-10-2008 	              Trans. Beneficial Rights 	                             ALS#1 	                         WTC	                       WTC = investor
 12-15-2008 / D	 Ltr / Notice Trustee’s Sale	 MJS	 Trevarthen 	                                                                              ALS#2 = Servicer
 				                                                                                                                                        ALS#1 = Owner/Holder
 7-26-2010 / E 	 Ltr / Notice of Default	 ALS#2 	 Trevarthen	                                                                                ALS#2 = Debt Collector
 				                                                                                                                                        Lxs 2007-6 =Mortgagee
 9-13-2010 / F 	 Ltr / Notice Trustee’s Sale	 MJS 	 Trevarthen 	                                                                             ALS#2 = Servicer
 				                                                                                                                                        ALS#1 = Owner/Holder
 9-28-2010 / G 	 Letter response to QWR	 KW	 Trevarthen	                                                                                     LS = Owner of note
 				                                                                                                                                        ALS#1 = Servicer,
 				                                                                                                                                        Master & Sub-servicer
DATE/EXHIBIT            DOCUMENT TYPE                    FROM                 TO                       CLAIM
1-14-2011 / AA 	    Notice of Default	                   ALS#1	               Trevarthen	             LXS = Mortgagee
3-4-2011 / H 	 Notice of Sub. Sale	 Feistel c/o C-W	 Trevarthen 	                                     ALS#2= Mortgagee
				                                                                                                  ALS#1 = Servicer
3-7-2011 / I 	      Assignment of DoT	                   MERS	                ALS#1 	                 ALS#1= Mortgagee
4-11-2011 / J	      Apt. Sub. Trustee (FIRST TIME)	      ALS#2 	              STR, Feistel, et.al.	   ALS#2= Mortgagee
5-3-2011 / L 	 Notice of Sub. Trustee Sale	              Feistel c/o C-W,	 Trevarthen	                ALS#2= Mortgagee
		                                                       for ALS#1		                                  ALS#1 = Servicer
5-10-2011 / K	 Ltr response to QWR	 MTW for ALS#1	 Trevarthen	                                        WTC as Trustee for
				                                                                                                  LXS = Owner of “the debt”
6-3-2011 	 Transfer Seasoned	 ALS#1 	 ALS#1 	                                                         ALS#1 transfers LBH
				                                                                                                  rights to itself
6-8-2011 	 Foreclosure Complete	 ALS#1 		                                                             Foreclosure completed
				                                                                                                  6-6-2011
6-13-2011 / M 	     STD	                                  STR for ALS#1		                             Foreclosure by ALS#1,
				                                                                                                  sold to ALS#1
				                                                                                                  $157,110.55
				                                                                                                  ALS#1 = Mortgagee
          debt ceases to exist – satisfied by foreclosure
7-6-2011 / Q 	 “Welcome” ltr announcing	  ALS#2 & AB	 Trevarthen	                                     Debt exists, Transfer servicer
	              transfer of loan servicing			                                                          ALS#1 to AB effective
				                                                                                                  7-21-2011
2-9-2012 	          Foreclosure Complete Reversal	       ALS#1
2-9-2012 	          MIN Information Update	              ALS#1 	              AB	                     AB = New Subservicer
2-9-2012 	 Foreclosure Complete	 AB		                                                                 Foreclosure Complete
				                                                                                                  6-7-2011
6-15-2012 / N 	     Ltr transferring servicing rights	   AB 	                 Trevarthen	             Nationstar has right to collect
10-30-2013 / S 	 Declaration (Trompisz)	 MERS & ALS#1	 The Court	                                     ALS#1 = ALS#2; ALS#1
				                                                                                                  acquired by NS 6-29-2012
8-1-2014 / X 	 Declaration (Trompisz)	 Nationstar 	 The Court 	                                       Nationstar acquired
				                                                                                                  “substantial amount” of
				                                                                                                  servicing rights		
                        No. 03-15-00011-CV


          IN THE THIRD COURT OF APPEALS OF TEXAS


                          Clare Trevarthen
                             Appellant

                                 v.

  Nationstar Mortgage LLC; Auction.com; Pamela Cirkiel; Helen G.
        Kinneman; Jeremiah McClain and Shamica Thomas
                            Appellees


      Appeal from the District Court of Williamson County, TX
                   Trial Court No. 14-0187-C26


                       APPENDIX ITEM 15


ITEM 15    Allonge to Promissory Note